 



EXHIBIT 10.1
EXECUTION COPY
AGREEMENT AND PLAN OF MERGER
BY AND AMONG
UNITED SURGICAL PARTNERS INTERNATIONAL, INC.
PEAK ASC ACQUISITION CORP.
AND
SURGIS, INC.
Dated as of January 27, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page        
ARTICLE I
                 
THE MERGER
               
 
          1.1    
The Merger
    1     1.2    
Closing; Effective Time
    2     1.3    
Effects of the Merger
    2     1.5    
Directors and Officers of the Surviving Corporation
    2     1.6    
Merger Consideration
    2     1.7    
Working Capital and Other Adjustments
    5     1.8    
Purchase Price Adjustments
    8          
 
               
ARTICLE II
                 
CONVERSION OF SHARES; TREATMENT OF
               
COMPANY OPTIONS AND WARRANTS
               
 
          2.1    
Conversion of Shares; Treatment of Company Options and Company Warrants
    9     2.2    
Company Options and Warrants
    10     2.3    
Exchange of Certificates
    11     2.4    
Lost, Stolen or Destroyed Certificates
    13     2.5    
Dissenter’s Rights
    13     2.6    
Required Withholdings
    14     2.7    
Escrow
    14          
 
               
ARTICLE III
                 
REPRESENTATIONS AND WARRANTIES OF COMPANY AND THE COMPANY
EQUITYHOLDERS
               
 
          3.1    
Organization, Etc
    15     3.2    
Authorization of Transactions
    16     3.3    
No Violations, Etc
    16     3.4    
Capitalization
    17     3.5    
Compliance with Laws; Permits; Certification by Medicare and Medicaid; Licenses;
Certificates of Need.
    17     3.6    
Financial Statements
    19     3.7    
Absence of Undisclosed Liabilities
    20     3.8    
Absence of Changes or Events
    20     3.9    
Ownership of Subsidiaries
    22     3.10    
Litigation
    22  

i



--------------------------------------------------------------------------------



 



                              Page   3.11    
Insurance
    22     3.12    
Contracts and Commitments
    23     3.13    
Labor Matters; Employment and Labor Contracts
    25     3.14    
Intellectual Property Rights
    26     3.15    
Taxes
    27     3.16    
Employee Benefit Plans; ERISA
    29     3.17    
Environmental Matters
    32     3.18    
Property; Equipment
    33     3.19    
Billing Practices; Accounts Receivable
    34     3.20    
Related Party Transactions
    34     3.21    
Books and Records
    35     3.22    
Medical Staff Matters
    35     3.23    
Finders or Brokers
    35     3.24    
No Knowledge of Breach
    35          
 
               
ARTICLE IV
                 
REPRESENTATIONS AND WARRANTIES
               
OF PARENT AND MERGER SUB
       
 
 
          4.1    
Organization, Etc
    36     4.2    
Authority Relative to This Agreement
    36     4.3    
No Violations, Etc
    36     4.4    
Sufficient Funds
    37     4.5    
Board Approval
    37     4.6    
Litigation
    37     4.7    
Finders or Brokers
    37     4.8    
No Knowledge of Breach
    37          
 
               
ARTICLE V
                 
COVENANTS
               
 
          5.1    
Conduct of Company Business During Interim Period
    37     5.2    
No Solicitation
    40     5.3    
Access to Information
    42     5.4    
Reasonable Efforts
    43     5.5    
Public Announcements
    43     5.6    
Notification of Certain Matters
    44     5.7    
Indemnification Rights
    45     5.8    
Resignation of Directors and Officers
    45     5.9    
Employee Benefit Matters
    45     5.10    
Board Recommendation
    46     5.11    
Shareholder Vote
    46     5.12    
Taxes
    46     5.13    
Audited Financial Statements
    50     5.14    
Certain Operating Agreements
    50  

ii



--------------------------------------------------------------------------------



 



                              Page   5.15    
De Novo Ambulatory Surgery Center
    51          
 
               
ARTICLE VI
                 
CONDITIONS TO THE OBLIGATIONS OF EACH PARTY
               
 
          6.1    
Governmental Clearances
    51     6.2    
Statute or Decree
    51          
 
               
ARTICLE VII
                 
CONDITIONS TO THE OBLIGATIONS OF COMPANY, PARENT AND MERGER SUB
               
 
          7.1    
Additional Conditions To The Obligations Of Company
    51     7.2    
Additional Conditions To The Obligations Of Parent And Merger Sub
    52          
 
               
ARTICLE VIII
                 
TERMINATION
               
 
          8.1    
Termination
    53     8.2    
Notice of Termination
    55     8.3    
Expenses; Termination Fees
    55          
 
               
 
               
ARTICLE IX
                 
INDEMNIFICATION
               
 
          9.1    
Grant of Indemnification
    56     9.2    
Representation, Cooperation; Settlement etc
    57     9.3    
Limitations of Liability
    59     9.4    
Remedies Exclusive
    60     9.5    
No Circular Recovery; Other Matters
    60     9.6    
Recovery Not Affected By Knowledge
    61          
 
               
ARTICLE X
                 
MISCELLANEOUS
               
 
          10.1    
Amendment and Modification
    61     10.2    
Waiver of Compliance; Consents
    61     10.3    
Survival
    61     10.4    
Notices
    62     10.5    
Assignment; Third Party Beneficiaries
    63     10.6    
Governing Law
    64     10.7    
Specific Enforcement; Consent to Jurisdiction
    64     10.8    
WAIVER OF JURY TRIAL
    64     10.9    
Counterparts
    64  

iii



--------------------------------------------------------------------------------



 



                              Page   10.10    
Severability
    64     10.11    
Interpretation
    64     10.12    
Entire Agreement
    65     10.13    
Definitions of Commonly Used Terms
    65     10.14    
Rules of Construction
    66     10.15    
Shareholder Representative
    66  

iv



--------------------------------------------------------------------------------



 



TABLE OF DEFINED TERMS

              Page
2005 Balance Sheet
    5  
Acceptable Confidentiality Agreement
    40  
Acquisition Proposal
    41  
Acquisition Transaction
    41  
Action
    22  
Additional Audit Expenses
    50  
Adjusted Closing Current Assets
    5  
Adjusted Closing Current Liabilities
    6  
Adverse Recommendation Change
    40  
Agreement
    1  
Alternative Definitive Agreement
    40  
Ancillary Agreements
    16  
Audited Financial Statements
    50  
Base Current Assets
    5  
Base Current Liabilities
    5  
Base Working Capital
    5  
Board
    10  
Certificate of Merger
    2  
Closing
    2  
Closing Cash Amount
    4  
Closing Date
    2  
Closing Date Balance Sheet
    5  
Closing Indebtedness Amount
    4  
Closing Statement
    3  
Closing Working Capital
    5  
Closing Working Capital Statement
    5  
Code
    14  
Commitment Letter
    37  
Company
    1  
Company Certificate
    12  
Company Common Stock
    1  
Company Consolidated Balance Sheet
    19  
Company Contract
    25  
Company Disclosure Statement
    14  
Company Employee Benefit Plans
    30  
Company Environmental Permits
    33  
Company Equityholders
    1  
Company ERISA Affiliate
    30  
Company Expenses
    56  
Company Facility
    18  
Company Financial Statements
    19  
Company IP Rights
    26  
Company Material Adverse Effect
    15  
Company Option Agreements
    11  
Company Option Plans
    11  
Company Options
    10  
Company Stockholders Agreement
    17  
Company Subsidiaries
    15  
Company Subsidiary Financial Statements
    19  
Company Termination Fee
    56  
Company Warrants
    10  
Confidentiality Agreement
    42  
Consideration Adjustment Statement
    6  
Consolidated Company Subsidiaries
    15  
Continuing Employees
    45  
Current Policy
    45  
Deductible
    59  
Delaware Secretary
    2  
DGCL
    1  
Dispute Notice
    6  
Dissenting Share Notice
    13  
Dissenting Shares
    13  
EBITDA
    53  
Effective Time
    2  
Employee Transaction Payments
    5  
ERISA
    29  
Escrow Agent
    14  
Escrow Agreement
    14  
Escrow Amount
    14  
Estimated Working Capital
    3  
Final Working Capital
    8  
Financing
    37  
GAAP
    19  
Government Entity
    16  
group health plan
    31  
Hazardous Material
    32  
Hazardous Materials Activities
    33  
Holder
    12  
HSR Act
    16  
Indemnification Share
    59  
Indemnified Party
    58  
Indemnifying Party
    58  
Initial Merger Consideration
    3  
IRS
    31  
Joinder Agreement
    1  

i



--------------------------------------------------------------------------------



 



              Page
Leased Real Property
    34  
Lender
    37  
Lien
    14  
Losses
    56  
Matching Proposal
    41  
Merger
    1  
Merger Consideration
    3  
Merger Sub
    1  
Merger Sub Common Stock
    10  
New Mountain
    1  
New Mountain Advisory Agreement
    4  
Northeast Ohio
    50  
Option Price
    10  
Outside Date
    53  
Owned Real Property
    34  
Parent
    1  
Parent Disclosure Statement
    35  
Parent Expenses
    55  
Parent Indemnified Person
    56  
Parent Material Adverse Effect
    36  
Parent Subsidiaries
    45  
Parent Termination Fee
    55  
Paying Agent
    11  
Paying Agent Agreement
    11  
Pension Plans
    29  
Permits
    18  
Permitted Liens
    33  
Physician Meetings
    42  
Post-Closing Tax Period
    48  
Potential Acquiror
    40  
Pre-Closing Tax Claim
    48  
Pre-Closing Tax Period
    47  
Pro Rata Share
    3  
Real Property Leases
    34  
Reference Date
    20  
Representatives
    40  
Seller Indemnified Person
    57  
Seller Transaction Expenses
    4  
Share Price
    10  
Shareholder Representative
    1  
Shareholder Returns
    47  
Side Letter
    50  
St. Luke’s Center
    51  
Straddle Period
    47  
Superior Offer
    42  
Support Agreement
    1  
Surviving Corporation
    2  
Tax
    27  
Tax Benefits
    4  
Tax Return
    27  
Tax Returns
    27  
Taxes
    27  
Unconsolidated Company Subsidiaries
    20  
WARN Act
    32  
Warrant Price
    10  
Welfare Plans
    30  
West Houston
    50  

ii



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     This AGREEMENT AND PLAN OF MERGER (this “Agreement"”) is made and entered
into as of January 27, 2006 by and among United Surgical Partners International,
Inc., a Delaware corporation (“Parent”), Peak ASC Acquisition Corp., a Delaware
corporation and wholly-owned indirect subsidiary of Parent (“Merger Sub”), and
Surgis, Inc., a Delaware corporation (“Company”):
     A. The boards of directors of Parent, Merger Sub and Company have approved
the merger of Merger Sub with and into Company (the “Merger”), upon the terms
and subject to the conditions set forth herein, and have determined that the
Merger and the other transactions contemplated by this Agreement are fair to,
and in the best interests of, their respective stockholders.
     B. In connection with the Merger, among other things, the outstanding
shares of the Company’s common stock, par value $0.01 per share (“Company Common
Stock”), will be converted into the right to receive cash from Parent at the
rate set forth herein.
     C. Prior to the closing of the transactions contemplated by this Agreement,
holders of Company Common Stock, Company Options (as defined below) and/or
Company Warrants (as defined below) at the Effective Time (collectively, the
“Company Equityholders”) will enter into a Joinder Agreement substantially in
the form attached hereto as Exhibit A (each, a “Joinder Agreement”) pursuant to
which each such holder will become a party to this Agreement and pursuant to
which each such holder shall appoint New Mountain Partners, L.P. as its
representative (the “Shareholder Representative”).
     D. Simultaneously with the execution and delivery of this Agreement and as
a condition and inducement to Parent’s and Merger Sub’s willingness to enter
into this Agreement, New Mountain Partners, L.P. and New Mountain Affiliated
Investors, L.P. (collectively, “New Mountain”), will enter into an agreement
pursuant to which New Mountain will agree, among other things, to vote for the
approval of the Merger and the transactions contemplated hereby and against any
alternative Acquisition Proposals (as defined herein), notwithstanding any
Adverse Recommendation Change (as defined below) at a duly called meeting of the
stockholders of Company or, in lieu of a meeting, by executing an action by
written consent of the stockholders of Company (the “Support Agreement”).
     The parties agree as follows:
ARTICLE I
THE MERGER
          1.1 The Merger. At the Effective Time (as defined in Section 1.2) and
subject to and upon the terms and conditions of this Agreement and the
applicable provisions of the Delaware General Corporation Law (“DGCL”),
(i) Merger Sub shall be merged with and into Company, (ii) the separate
corporate existence of Merger Sub shall cease, and (iii) Company shall be the
surviving corporation and a wholly-owned indirect subsidiary of Parent. Company,

 



--------------------------------------------------------------------------------



 



as the surviving corporation of the Merger, is hereinafter sometimes referred to
as the “Surviving Corporation.”
          1.2 Closing; Effective Time. Unless this Agreement is terminated
pursuant to Article VIII hereof, the closing of the Merger and the other
transactions contemplated hereby (the “Closing”) will take place at 10:00 a.m.,
local time, on a date to be specified by the parties (the “Closing Date”), which
shall be no later than the second business day after satisfaction or waiver of
the conditions set forth in Articles VI and VII (which can be satisfied prior to
Closing), unless another time or date is agreed to by the parties hereto. The
Closing shall take place at the offices of Company, Suite 450, 30 Burton Hills
Boulevard, Nashville, Tennessee or at such other location as the parties hereto
shall mutually agree. At the Closing, the parties hereto shall cause the Merger
to be consummated by filing a certificate of merger reasonably acceptable to
each of Parent and Company (the “Certificate of Merger”) with the Secretary of
State of the State of Delaware (the “Delaware Secretary”), in accordance with
the relevant provisions of DGCL (the time of such filing, or such later time as
may be agreed in writing by the parties and specified in the Certificate of
Merger, being the “Effective Time”). If the Delaware Secretary requires any
changes in the Certificate of Merger as a condition to filing or issuing a
certificate to the effect that the Merger is effective, Merger Sub, Parent
and/or Company shall execute any necessary document incorporating such changes,
provided such changes are not inconsistent with and do not result in any
material change in the terms of this Agreement.
          1.3 Effects of the Merger. The effects of the Merger shall be as
provided in this Agreement, the Certificate of Merger and the applicable
provisions of DGCL. Without limiting the foregoing, at the Effective Time, by
virtue of the Merger and in accordance with DGCL, all the property, rights,
privileges, powers and franchises of Company and Merger Sub shall vest in the
Surviving Corporation, and all debts, liabilities and duties of Company and
Merger Sub shall become the debts, liabilities and duties of the Surviving
Corporation.
          1.4 Certificate of Incorporation; Bylaws.
               (a) Subject to Section 5.7(a), from and after the Effective Time,
the certificate of incorporation of Merger Sub, as in effect immediately prior
to the Effective Time, shall be the certificate of incorporation of the
Surviving Corporation.
               (b) Subject to Section 5.7(a), from and after the Effective Time,
the bylaws of Merger Sub, as in effect immediately prior to the Effective Time,
shall be the bylaws of the Surviving Corporation.
          1.5 Directors and Officers of the Surviving Corporation. The directors
and officers of Merger Sub immediately prior to the Effective Time shall serve
as the initial directors and officers of the Surviving Corporation, until their
respective successors are duly elected or appointed and qualified.
          1.6 Merger Consideration.
               (a) Subject to Sections 2.7, 5.14 and 5.15 and subject to the
adjustments provided for in Section 1.7 and Section 1.8, cash in the amount of
$200,000,000 minus (A) the Closing Indebtedness Amount (as defined in Section
1.6(c) below) minus (B) the

2



--------------------------------------------------------------------------------



 



Seller Transaction Expenses (as defined in Section 1.6(d) below) plus (C) the
Tax Benefits (as defined in Section 1.6(e) below) plus (D) the Closing Cash
Amount (as defined in Section 1.6(f) below) plus (E) the Employee Transaction
Payments (as defined in Section 1.6(g) below) (the “Merger Consideration”),
shall be paid for all outstanding Company Common Stock and all outstanding
rights to acquire Company Common Stock.
               (b) For purposes of determining the amounts to be initially paid
to the Company Equityholders pursuant to Section 2.1 and Sections 2.3(b) and (f)
and the amount to be deposited with the Escrow Agent (as defined below) on the
Closing Date (the aggregate of such amounts, prior to any deduction for
applicable withholding taxes, the “Initial Merger Consideration”), Company shall
provide to Parent not later than three business days prior to the Closing Date a
statement (the “Closing Statement”), with reasonable detail and otherwise in
form reasonably satisfactory to Parent, certified by the Chief Financial Officer
of Company and setting forth:
          (i) Company’s calculation of the Closing Indebtedness Amount, the
Seller Transaction Expenses, the Tax Benefits, the Closing Cash Amount and the
Employee Transaction Payments, in each case, together with a breakdown of such
amounts, and, where applicable, showing the amounts owed to each person who is
owed any such amounts (together with any customary payoff letters and invoices
reasonably requested by Parent);
          (ii) an equity capitalization table of Company listing all record
holders of Company Common Stock, Company Options and Company Warrants as of a
date not less than five business days prior to the Closing Date, together with
(x) a table specifying the percentages of the Initial Merger Consideration
payable to each Company Equityholder pursuant to Article II prior to any
deduction for applicable withholding (such percentage, with respect to each
Company Equityholder, its “Pro Rata Share”), (y) the proper names and addresses
of all such holders and any other information requested by Parent in connection
with the determination of any withholding taxes associated with payment of
Merger Consideration; and (z) in the case of Company Options and Company
Warrants, a schedule identifying the exercise prices thereof; and
          (iii) Company’s estimate of the Closing Working Capital (as defined
below) calculated in accordance with Section 1.7 below (such estimate, as the
same may be adjusted in response to comments of Parent provided prior to the
Closing, the “Estimated Working Capital”).
The Closing Statement shall be prepared by Company in good faith in consultation
with Parent and its Representatives (as defined below). In connection with the
preparation of the Closing Statement, Company shall provide Parent and its
Representatives reasonable access during normal business hours to the personnel,
accountants, books and records of Company and the Company Subsidiaries (as
defined below) for purposes of assisting Parent and its Representatives in their
review of the Closing Statement. Prior to Closing, the parties shall cooperate
in good faith to resolve any reasonable questions or issues raised by Parent in
connection with its review of the Closing Statement. If prior to the

3



--------------------------------------------------------------------------------



 



Effective Time there shall be any change in the information set forth in the
Closing Statement, Company shall provide to Parent not less than one full
business day prior to the Effective Time prompt notice of such change and a
revised Closing Statement.
               (c) As used herein, “Closing Indebtedness Amount” means the
amount as of the Effective Time of (A) all obligations (including all
obligations in respect of principal, penalties, fees and premiums, but excluding
accrued interest) of Company and the Consolidated Company Subsidiaries (as
defined below) for borrowed money, evidenced by notes, bonds, debentures or
similar instruments (including under Company’s revolving credit facility with
Bank of America, N.A.), plus (B) the amount of all capitalized lease obligations
determined in accordance with GAAP (as hereinafter defined) of Company and the
Consolidated Company Subsidiaries minus (C) the sum of (1) all indebtedness of
Company and the Consolidated Company Subsidiaries in respect of the de novo
surgery centers listed on Schedule 1.6(c) of the Company Disclosure Statement
incurred from the date hereof to the Closing Date (to the extent included in
clause (A) or (B) above), (2) all obligations under letters of credit issued by
Company or any Consolidated Company Subsidiary (to the extent included in clause
(A) above), and (3) all indebtedness or amounts relating to capitalized lease
obligations, in each case, related to the Northridge Surgery Center (to the
extent included in clause (A) or (B) above).
               (d) As used herein, “Seller Transaction Expenses” means all
obligations and liabilities incurred by Company, the Company Subsidiaries and
the Company Equityholders in connection with the transactions contemplated by
this Agreement and the Ancillary Agreements or incurred in anticipation of such
transactions or any alternative transactions considered by Company to the extent
such obligations and liabilities are payable or reimbursable by Company or any
Company Subsidiaries as of the Effective Time, including (A) all accrued fees,
costs and expenses of investment bankers, attorneys, accountants and other
consultants and advisors as of the Effective Time, (B) all amounts payable in
connection with such transactions under the Advisory Agreement, dated as of
November 4, 2002 between Company and New Mountain Capital, LLC (as amended,
modified or supplemented from time to time, the “New Mountain Advisory
Agreement”) as of the Effective Time, (C) all other obligations and liabilities
that are accrued and unpaid under the New Mountain Advisory Agreement as of the
Effective Time and (D) the costs of obtaining a “tail” directors and officers’
insurance policy as contemplated by Section 5.7(b) that are accrued and unpaid
as of the Effective Time; provided, that Seller Transaction Expenses shall not
include any Additional Audit Expenses (as defined below), Employee Transaction
Payments or severance obligations and liabilities of Company arising out of the
Merger and the related transactions.
               (e) As used herein, “Tax Benefits” shall mean 40% of the
aggregate amount of the Option Price to be paid to all holders of Company
Options pursuant to Section 2.1(b) before any withholding taxes or other
required deductions.
               (f) As used herein, “Closing Cash Amount” shall mean all cash and
cash equivalents of Company and the Consolidated Company Subsidiaries (whether
or not its use is restricted to certain designated purposes) as reflected on the
Closing Date Balance Sheet less any amounts used between the time of
determination of the Closing Date Balance Sheet and the Effective Time which are
used to satisfy or pay any Closing Indebtedness Amounts or Seller Transaction
Expenses.

4



--------------------------------------------------------------------------------



 



               (g) As used herein, “Employee Transaction Payments” shall mean
the transaction bonus payments described on Schedule 1.6(g) of the Company
Disclosure Statement that shall be made by Company to the employees of Company
identified on such Schedule 1.6(g) in connection with the transactions
contemplated by this Agreement on the Closing Date, which amount shall equal
$620,000.
          1.7 Working Capital and Other Adjustments.
               (a) Not later than four (4) business days prior to the Closing
Date, Company shall deliver to Parent a statement of Base Working Capital. “Base
Working Capital” shall be calculated by subtracting Base Current Liabilities
from Base Current Assets. “Base Current Assets” means the current assets of the
Company and its Consolidated Subsidiaries as set forth on the audited
consolidated balance sheet as of December 31, 2005 contained in the Audited
Financial Statements (as defined below) (the “2005 Balance Sheet”) less, to the
extent reflected in the 2005 Balance Sheet, (i) all cash and cash equivalents of
Company and the Company Subsidiaries (whether or not its use is restricted to
certain designated purposes) as reflected on the 2005 Balance Sheet, (ii) all
current deferred tax assets and (iii) all receivables related to insurance
proceeds. “Base Current Liabilities” means the current liabilities of the
Company and its Consolidated Subsidiaries as set forth on the 2005 Balance Sheet
less, to the extent reflected in the 2005 Balance Sheet, (i) all obligations
(including all obligations in respect of principal, penalties, fees and
premiums, but excluding accrued interest) of Company and the Consolidated
Company Subsidiaries for borrowed money, evidenced by notes, bonds, debentures
or similar instruments (including under Company’s revolving credit facility with
Bank of America, N.A.), (ii) the amount of all capitalized lease obligations
determined in accordance with GAAP of Company and the Consolidated Company
Subsidiaries, (iii) all accruals related to Seller Transaction Expenses, and
(iv) all current deferred tax liabilities. Notwithstanding anything contained
herein to the contrary, in the event that Company takes the action with respect
to West Houston described in Section 5.14(b), appropriate adjustments shall be
made in determining Base Working Capital and Closing Working Capital to reflect
the disposition of West Houston as contemplated by Section 5.14(b).
               (b) The Initial Merger Consideration shall be (i) increased on a
dollar for dollar basis by the amount, if any, by which the Estimated Working
Capital is greater than Base Working Capital and (ii) reduced on a dollar for
dollar basis by the amount, if any, by which the Estimated Working Capital is
less than Base Working Capital.
               (c) As promptly as practicable, but no later than 90 days after
the Closing Date, Parent will deliver to the Shareholder Representative an
unaudited consolidated balance sheet of Company as of the close of business on
the business day immediately prior to the Closing Date (the “Closing Date
Balance Sheet") together with a statement (the “Closing Working Capital
Statement”) of Closing Working Capital. The Closing Date Balance Sheet shall be
prepared using the same accounting methods, principles, practices, procedures
and estimation methodologies as those utilized in preparing the 2005 Balance
Sheet. The Closing Working Capital Statement shall set forth a calculation of
Closing Working Capital. “Closing Working Capital” shall be calculated by
subtracting Adjusted Closing Current Liabilities from Adjusted Closing Current
Assets. “Adjusted Closing Current Assets” means the current assets of the
Company and its Consolidated Subsidiaries as set forth on the Closing Date
Balance Sheet

5



--------------------------------------------------------------------------------



 



less, to the extent reflected in the Closing Date Balance Sheet, (i) all amounts
relating to the Closing Cash Amount, (ii) all current deferred tax assets, and
(iii) all amounts relating to the Tax Benefits. “Adjusted Closing Current
Liabilities” means the current liabilities of the Company and its Consolidated
Subsidiaries as set forth on the Closing Date Balance Sheet less, to the extent
reflected in the Closing Date Balance Sheet, (i) all obligations (including all
obligations in respect of principal, penalties, fees and premiums, but excluding
accrued interest) of Company and the Consolidated Company Subsidiaries for
borrowed money, evidenced by notes, bonds, debentures or similar instruments
(including under Company’s revolving credit facility with Bank of America,
N.A.), (ii) the amount of all capitalized lease obligations determined in
accordance with GAAP of Company and the Consolidated Company Subsidiaries,
(iii) all accruals relating to Seller Transaction Expenses, (iv) all accruals
relating to the Additional Audit Expenses, (v) all accruals relating to the
Employee Transaction Payments (vi) all current deferred tax liabilities and
(vii) all accruals for severance relating to the Merger and the related
transactions. Notwithstanding anything in this Agreement to the contrary, in no
event shall amounts included in the clause (A) or (B) of the definition of
Closing Indebtedness Amount, Seller Transaction Expenses, Tax Benefits, the
Closing Cash Amount and the Employee Transaction Payments for purposes of
determining the Merger Consideration also be taken into account for purposes of
determining Closing Working Capital.
               (d) At the time of delivery of the Closing Working Capital
Statement, Parent shall also provide to the Shareholder Representative a
statement (the “Consideration Adjustment Statement”) containing a calculation of
the Closing Indebtedness Amount, Seller Transaction Expenses and the Closing
Cash Amount, in each case, derived from the Closing Date Balance Sheet, the Tax
Benefits derived from the actual Option Price taking into account any
adjustments to the Merger Consideration effected pursuant to Section 1.8, and
the Employee Transaction Payments derived from the actual amounts paid to
employees receiving Employee Transaction Payments at or prior to the Closing.
               (e) The Shareholder Representative may dispute the amount of
Closing Working Capital specified on the Closing Working Capital Statement,
and/or any or all of the Closing Indebtedness Amount, the Seller Transaction
Expenses, the Closing Cash Amount, the Tax Benefits and the Employee Transaction
Payments specified on the Consideration Adjustment Statement by delivering to
Parent, within 45 days after delivery to the Shareholder Representative of the
Closing Working Capital Statement, a notice (a “Dispute Notice”) of such dispute
setting forth in reasonable detail the Shareholder Representative’s calculation
of Closing Working Capital, the Closing Indebtedness Amount, the Seller
Transaction Expenses, the Closing Cash Amount, the Tax Benefits or the Employee
Transaction Payments, and a reasonably detailed description of the basis for the
dispute. In the case of Closing Working Capital, the only basis permitted for
such a dispute is that Closing Working Capital was not determined in accordance
with Section 1.7(c) above. In the case of a dispute relating to Closing Working
Capital, except as may be specified in such Dispute Notice, the Shareholder
Representative shall be deemed to have agreed that all other requirements of the
Closing Working Capital Statement have been complied with and that all other
calculations and amounts contained in the Closing Working Capital Statement are
correct. In the case of the Tax Benefits, the only basis permitted for such a
dispute is that the aggregate Option Price used to determine Tax Benefits did
not reflect the actual Share Price, taking into account the adjustments
contemplated by Section 1.8. In the case of the Employee Transaction Payments,
the only basis

6



--------------------------------------------------------------------------------



 



permitted for such a dispute is that the aggregate amount does not reflect the
amounts actually paid. Any Dispute Notice must specify, with reasonable
particularity, all facts that form the basis of such disagreements and all
statements by persons (who shall be identified by name) and documents relied
upon by the Shareholder Representative as forming the basis of such
disagreement. Any facts, statements or documents not identified with reasonable
particularity in the Dispute Notice may not be cited by the Shareholder
Representative in any written submission, nor offered by the Shareholder
Representative into evidence or the record, at any proceeding conducted pursuant
to Section 1.7(f), or in any ancillary, enforcement or other proceedings brought
in connection therewith.
               (f) If a Dispute Notice shall be duly delivered pursuant to
Section 1.7(e), Parent and the Shareholder Representative shall, during the
30 days following such delivery, use their reasonable efforts to reach agreement
on the disputed matters referred to in the Dispute Notice in order to determine,
as may be required, the amount of Closing Working Capital, the Closing
Indebtedness Amount, the Seller Transaction Expenses, the Closing Cash Amount,
the Tax Benefits and the Employee Transaction Payments. Closing Working Capital
and the Closing Cash Amount shall not be less than the amount thereof shown in
Parent’s calculation delivered pursuant to Section 1.7(c) or Section 1.7(d),
respectively, nor more than the amount thereof shown in the Shareholder
Representative’s calculation delivered pursuant to Section 1.7(e). The Closing
Indebtedness Amount and the Seller Transaction Expenses shall not be more than
the amount thereof shown in Parent’s calculation delivered pursuant to Section
1.7(d), nor less than the amount thereof shown in the Shareholder
Representative’s calculation delivered pursuant to Section 1.7(e). The Tax
Benefits shall be determined based on the actual Option Price as determined
after taking into account all adjustments contemplated by Section 1.8. The
Employee Transaction Payments shall be determined based on the aggregate actual
Employee Transaction Payments made by the Company at or prior to the Closing,
which in no event shall exceed $620,000. If, during such period, Parent and the
Shareholder Representative are unable to reach such agreement, they shall
promptly thereafter cause Ernst & Young LLP or, if such firm is unable to serve
in such capacity, PricewaterhouseCoopers LLP or, if neither such firm is able to
serve in such capacity, another firm of independent accountants of nationally
recognized standing reasonably satisfactory to Parent and the Shareholder
Representative (which shall not have or have had any material relationship with
Parent or the Shareholder Representative) promptly to review this Agreement and
such disputed matters for the purpose of determining, as may be required, the
amount of Closing Working Capital, the Closing Indebtedness Amount, the Seller
Transaction Expenses, the Closing Cash Amount, the Tax Benefits and the Employee
Transaction Payments. In any such case, a single partner having special
expertise with respect to settlement of such disputes of the selected accounting
firm shall act for the firm in the determination proceeding, and such partner
shall render a written decision as to each such disputed matter, as promptly as
practicable, including a statement in reasonable detail of the basis for each
such decision. In making such determination, such partner of the selected firm
shall consider only those matters properly specified in the Shareholders
Representatives’ Dispute Notice in accordance with Section 1.7(e). Such decision
shall be final and binding upon Parent, the Shareholder Representative and the
Company Equityholders and will be fully enforceable. In the event the review
involves a review of Closing Working Capital, the cost of such review and
decision shall be borne (i) by the Company Equityholders if the difference
between Final Working Capital and Shareholder Representative’s calculation of
Closing Working Capital delivered pursuant to Section 1.7(e) is greater than the
difference

7



--------------------------------------------------------------------------------



 



between Final Working Capital and Parent’s calculation of Closing Working
Capital delivered pursuant to Section 1.7(c), (ii) by Parent if the first such
difference is less than the second such difference and (iii) otherwise equally
by Parent and the Company Equityholders. If the review does not involve a review
of Closing Working Capital, (i) by the Company Equityholders if the Company
Equityholders are required to make a payment pursuant to Section 1.8(a), (ii) by
Parent if Parent is required to make a payment pursuant to Section 1.8(a) and
(iii) otherwise equally by Parent and the Company Equityholders.
               (g) Parent and the Shareholder Representative agree that they
will, and Parent agrees to cause Company and the Company Subsidiaries to, until
such time as Final Working Capital, the Closing Indebtedness Amount, the Seller
Transaction Expenses, the Closing Cash Amount, the Tax Benefits and the Employee
Transaction Payments have been determined in accordance with this Section 1.7,
cooperate and assist in the preparation and review of the Closing Working
Capital Statement and the determination of Closing Working Capital, the
preparation and review of the Consideration Adjustment Statement and the
determination of the Closing Indebtedness Amount, the Seller Transaction
Expenses, the Closing Cash Amount, the Tax Benefits and the Employee Transaction
Payments, and in the conduct of the reviews referred to in this Section 1.7,
including, and as promptly as practicable (but in any case prior to the
expiration of the 30-day period referred to in Section 1.7(f)), subject to
normal procedures associated with such preparation and reviews, by making
available books, accounting records and work papers, by delivering copies
thereof, and by using all reasonable efforts to make available the persons
identified in the Dispute Notice and other personnel, as reasonably requested by
the other party, and to make such representations as are customarily required by
independent accountants in connection with such preparation and reviews;
provided, however, that any failure of either party to comply with this
Section 1.7(g) shall not be a breach of this Agreement unless the other party
shall have been actually and materially prejudiced as a result of such failure.
          1.8 Purchase Price Adjustments.
               (a) If Final Working Capital is less than Estimated Working
Capital, the Shareholder Representative and Parent shall cause the Escrow Agent
(as defined herein) to pay to Parent, as an adjustment to the Merger
Consideration, in the manner and with interest as provided in Section 1.8(b),
the difference between Estimated Working Capital and Final Working Capital. If
Final Working Capital exceeds Estimated Working Capital, Parent shall pay to the
Shareholder Representative for distribution to the Company Equityholders in
accordance with their respective Pro Rata Shares, in the manner and with
interest as provided in Section 1.8(b), the difference between Final Working
Capital and Estimated Working Capital. “Final Working Capital” means the Closing
Working Capital (i) as shown in Parent’s calculation delivered pursuant to
Section 1.7(c), if no Dispute Notice is duly delivered pursuant to
Section 1.7(e), or (ii) if such a Dispute Notice is delivered, (A) as agreed by
Parent and the Shareholder Representative pursuant to Section 1.7(f) or (B) in
the absence of such agreement, as shown in the independent accountant’s
determination delivered pursuant to Section 1.7(f); provided, that in no event
shall Final Working Capital be less than Parent’s calculation of Closing Working
Capital delivered pursuant to Section 1.7(c) or more than the Shareholder
Representative’s calculation of Closing Working Capital delivered pursuant to
Section 1.7(e). If the Closing Indebtedness Amount plus the Seller Transaction
Expenses minus the Closing Cash Amount

8



--------------------------------------------------------------------------------



 



minus the Tax Benefits minus the Employee Transaction Payments, as finally
determined pursuant to Section 1.7, exceeds the Closing Indebtedness Amount plus
the Seller Transaction Expenses minus the Closing Cash Amount minus the Tax
Benefits minus the Employee Transaction Payments, as set forth on the Closing
Statement, then the Shareholder Representative and Parent shall cause the Escrow
Agent to pay to Parent, as an adjustment to the Merger Consideration, in the
manner and with interest as provided in Section 1.8(b), the amount of such
excess. If the Closing Indebtedness Amount plus the Seller Transaction Expenses
minus the Closing Cash Amount minus the Tax Benefits minus the Employee
Transaction Payments, as finally determined pursuant to Section 1.7, are less
than the Closing Indebtedness Amount plus the Seller Transaction Expenses minus
the Closing Cash Amount minus the Tax Benefits minus the Employee Transaction
Payment, as set forth on the Closing Statement, then Parent shall pay to the
Shareholder Representative for distribution to the Company Equityholders in
accordance with their respective Pro Rata Shares, in the manner and with
interest as provided in Section 1.8(b), as an adjustment to the Merger
Consideration, the amount of such shortfall. For administrative convenience,
amounts payable under this Section 1.8(a) shall be netted.
               (b) Any net payment due pursuant to Section 1.8(a) shall be made
within five days after the Final Working Capital has been determined. If payment
pursuant to Section 1.8(a) is required to be made by Parent, such payment shall
be made to the Shareholder Representative for distribution to the Company
Equityholders in accordance with their Pro Rata Shares. If payment pursuant to
Section 1.8(a) is required to be made by the Company Equityholders, the
Shareholder Representative and Parent shall direct the Escrow Agent to make
payment by wire transfer to an account specified by Parent. In the event that
the funds in the escrow account established pursuant to the Escrow Agreement (as
defined below) are insufficient to pay such amounts to Parent, such amounts
shall be treated as Losses subject to indemnification under Section 9.1(a)
(without giving effect to any of the limitations set forth in Section 9.3). The
amount of any payment to be made pursuant to Section 1.8(a) shall bear interest
from and including the Closing Date to but excluding the date of payment at a
rate per annum equal to the Prime Rate as published in the Wall Street Journal,
Eastern Edition, in effect from time to time during the period from the Closing
Date to the date of payment. Such interest shall be payable at the same time as
the payment to which it relates and shall be calculated on the basis of a year
of 365 days and the actual number of days elapsed.
ARTICLE II
CONVERSION OF SHARES; TREATMENT OF
COMPANY OPTIONS AND WARRANTS
          2.1 Conversion of Shares; Treatment of Company Options and Company
Warrants. As of the Effective Time, by virtue of the Merger, and without any
action on the part of the holders of any outstanding shares of capital stock or
securities of Company or Merger Sub:
               (a) Subject to Sections 2.6 and 2.7, each share of Company Common
Stock, issued and outstanding immediately prior to the Effective Time (other
than Dissenting Shares (as defined herein)), shall be automatically converted
into the right to receive cash in an amount equal to the Share Price (as defined
below). All such shares of Company Common Stock, when so converted, shall no
longer be outstanding, shall automatically be canceled and

9



--------------------------------------------------------------------------------



 



retired and shall cease to exist, and each certificate previously representing
any such shares shall thereafter represent only the right to receive the Share
Price.
               (b) Each option to purchase Company Common Stock that is
outstanding immediately prior to the Effective Time (the “Company Options”),
shall be converted into the right to receive cash in an amount equal to the
Share Price less the exercise price of such Company Option (the “Option Price”).
               (c) Each warrant to purchase Company Common Stock that is
outstanding immediately prior to the Effective Time (the “Company Warrants”)
shall be converted into the right to receive cash in an amount equal to the
Share Price less the exercise price of such Company Warrant (the “Warrant
Price”). All such Company Warrants, when so converted, shall no longer be
outstanding, shall automatically be canceled and retired and shall cease to
exist, and each certificate previously representing any such securities shall
thereafter represent only the right to receive the Warrant Price.
               (d) Each holder of a certificate or certificates which
immediately prior to the Effective Time represented outstanding shares of
Company Common Stock shall cease to have any rights with respect thereto, except
the right to receive the Merger Consideration payable with respect to such
Company Common Stock, without interest.
               (e) Each share of common stock of Merger Sub (the “Merger Sub
Common Stock”) issued and outstanding immediately prior to the Effective Time
shall be automatically converted into one validly issued, fully paid and
nonassessable share of common stock of the Surviving Corporation. Each
certificate evidencing ownership of a number of shares of Merger Sub Common
Stock shall be deemed to evidence ownership of the same number of shares of
common stock of the Surviving Corporation.
               (f) For purposes of this Agreement, “Share Price” is the Merger
Consideration plus the total exercise price of all Company Options plus the
total exercise price of all Company Warrants less the aggregate amount of the
Employee Transaction Payments, divided by the sum of (A) the number of issued
and outstanding shares of Company Common Stock immediately prior to the
Effective Time and (B) the number of shares of Company Common Stock issuable
upon the exercise of Company Options and the Company Warrants.
               (g) Without limiting any other provision of this Agreement, the
Share Price, Option Price and Warrant Price shall each be adjusted to reflect
fully the effect of any stock split, reverse stock split, stock dividend
(including any dividend or distribution of securities convertible into Company
Common Stock), extraordinary dividend or distribution, reorganization,
reclassification, recapitalization or other like change with respect to Company
Common Stock occurring or having a record date or an effective date on or after
the date hereof and prior to the Effective Time.
          2.2 Company Options and Warrants.
               (a) Prior to and effective as of the Effective Time, Company, the
board of directors of the Company (the “Board”) and each relevant committee of
the Board shall take such actions as are necessary to obtain (i), if necessary,
the written consent of the holder of

10



--------------------------------------------------------------------------------



 



each Company Option to the cancellation of the Company Options and (ii) the
written consent of the holder of the Company Warrants to the cancellation of the
Company Warrants in accordance with this Section 2.2. Subject to having obtained
any necessary consents from the holders of Company Options and Company Warrants,
the Company shall cause the Board or each relevant committee of the Board to
adopt any amendments to the plans of the Company Options (the “Company Option
Plans”) or the agreements in connection with the Company Options (the “Company
Option Agreements”) and the Company Warrants which may be necessary or desirable
to implement such cancellations.
               (b) Company shall take all actions necessary to provide that all
Company Option Agreements related to Company Options and Company Warrants shall
be terminated as of the Effective Time and the provisions in any Company Option
Plan or any other plan providing for the issuance, transfer or grant of any
capital stock of Company or any interest in respect of any capital stock of
Company shall be modified as of no later than the Effective Time to conform to
the provisions of this Agreement regarding treatment of Company Options.
Further, Company shall take all actions reasonably necessary to ensure that
following the Effective Time no holder of a Company Option Agreement or any
participant in any Company Option Plan or any holder of the Company Warrants or
any other plan shall have any right thereunder to acquire any capital stock of
Company or the Surviving Corporation or any interest in respect of any capital
stock of Company or the Surviving Corporation other than the right to receive
cash as set forth in this Agreement.
          2.3 Exchange of Certificates.
               (a) At or prior to the Effective Time, Parent shall enter into an
agreement (the “Paying Agent Agreement”) with a bank or trust company selected
by Parent and reasonably acceptable to Company to act as the paying agent for
the payment of Merger Consideration to the holders of Company Common Stock,
Company Options and Company Warrants (the “Paying Agent”).
               (b) At or prior to the Effective Time, Parent shall supply or
cause to be supplied to or for the account of the Paying Agent in trust for the
benefit of the holders of Company Common Stock, Company Options and Company
Warrants and for exchange pursuant to this Section 2.3 the Merger Consideration
(net of required tax withholdings) payable to the Company Equityholders pursuant
to Section 2.1. The Paying Agent shall invest any cash held by it under the
Paying Agent Agreement as directed by Parent and any interest and other income
resulting from such investments shall be for the benefit of Parent. Any portion
of such funds which remain undistributed for six months after the Effective Time
shall be delivered to Parent, and the Holders (as defined below) who have not
theretofore complied with this Section 2.3 shall thereafter look only to Parent
and the Surviving Corporation for payment of the Merger Consideration, subject
to escheat and abandoned property and similar laws.
               (c) Promptly after the Effective Time (and in no event later than
two business days after the Effective Time), Parent shall mail or shall cause to
be mailed to each Holder a letter of transmittal in customary form (or, in the
case of holders of Company Options, such other instruments as may be reasonably
required to effect payment of the Option Price to such Holder) and, in each case
reasonably acceptable to Parent and the Shareholder

11



--------------------------------------------------------------------------------



 



Representative (which shall specify that delivery shall be effected, and risk of
loss and title to the Company Certificates and Company Warrants shall pass, only
upon proper delivery of the Company Certificates and Company Warrants to the
Paying Agent) and instructions for surrender of the Company Certificates and the
Company Warrants. Upon surrender to the Paying Agent of a Company Certificate or
Company Warrant, together with such letter of transmittal duly executed (and any
enclosures or other documents required thereby), or, in the case of a Holder of
Company Options, such other instrument, the Holder shall be entitled to receive
in exchange therefor the Merger Consideration payable to such Holder in
accordance with Section 2.1, and such Company Certificate or Company Warrant so
surrendered shall forthwith be canceled. No Merger Consideration will be
distributed to a person in respect of a Company Certificate or Company Warrant
who is not the registered owner of a surrendered Company Certificate or Company
Warrant unless (i) the Company Certificate or Company Warrant so surrendered has
been properly endorsed or otherwise is in proper form for transfer, and
(ii) such person shall either (A) pay any transfer or other tax required by
reason of such issuance or (B) establish to the reasonable satisfaction of the
Surviving Corporation that such tax has been paid or is not applicable. Until
surrendered in accordance with the provisions of this Section 2.3, from and
after the Effective Time, each Company Certificate and each Company Warrant
shall be deemed to represent, for all purposes, the right to receive the Share
Price or the Warrant Price, as applicable, with respect to the shares of Company
Common Stock and Company Warrants formerly represented thereby. For purposes of
this Agreement, “Company Certificate” means a certificate that immediately prior
to the Effective Time represented shares of Company Common Stock and “Holder”
means a person who holds (i) one or more Company Certificates, (ii) one or more
Company Warrants or (iii) Company Options as of the Effective Time.
Notwithstanding the foregoing, the parties hereto agree that payments to holders
of Company Options may be made in such other manner as Parent and the
Shareholder Representative may mutually agree.
                    (d) All cash paid upon the surrender for exchange of
Certificates in accordance with the terms of this Section 2.3 shall be deemed to
have been paid in full satisfaction of all rights pertaining to the shares of
Company Common Stock and Company Warrants exchanged for cash theretofore
represented by such Certificates, and after the Effective Time, there shall be
no further registration of transfers on the stock transfer books of the
Surviving Corporation of the shares of Company Common Stock or Company Warrants
which were issued and outstanding immediately prior to the Effective Time.
                    (e) Notwithstanding anything to the contrary in this
Agreement, neither the Paying Agent, Parent, the Surviving Corporation nor any
other party hereto shall be liable to any holder of shares of Company Common
Stock, Company Options or Company Warrants for any Merger Consideration
delivered to a public official pursuant to any applicable abandoned property,
escheat or similar law.
                    (f) Notwithstanding anything to the contrary in the
Agreement, in the event that a Holder requests to receive payment of the portion
of the Merger Consideration payable to such Holder pursuant to Section 2.1,
directly as of the Closing Date, Company and Parent shall cooperate with such
Holder to permit such Holder to receive payment in such manner; provided, that
such Holder has executed and delivered a Joinder Agreement and executes and
delivers at least five (5) business days prior to the Closing the documents such

12



--------------------------------------------------------------------------------



 



Holder would otherwise have been required to deliver if such Holder were to
receive payment from the Paying Agent. Any payment in excess of $1,000,000 to be
made pursuant to this Section 2.3(f) shall, at the request of the Holder, be
made by wire transfer of immediately available funds to an account provided to
Parent by such Holder at least five (5) business days prior to the Closing. Any
amounts paid directly to Holders pursuant to this Section 2.3(f) shall be
deducted from the amount of the Merger Consideration to be deposited with the
Paying Agent at or prior to the Effective Time.
          2.4 Lost, Stolen or Destroyed Certificates. In the event that any
Company Certificates shall have been lost, stolen or destroyed, the Paying Agent
shall issue and pay in respect of such lost, stolen or destroyed Company
Certificates, upon the making of an affidavit of that fact by the holder
thereof, the Pro Rata Share of the Merger Consideration payable with respect to
such Company Certificates; provided, however, that Parent may, in its reasonable
discretion and as a condition precedent to the payment thereof, require the
owner of such lost, stolen or destroyed Company Certificates to agree to
indemnify Parent, the Surviving Corporation and the Paying Agent against any
claim that may be made against Parent, the Surviving Corporation or the Paying
Agent with respect to the Company Certificates alleged to have been lost, stolen
or destroyed.
          2.5 Dissenter’s Rights.
               (a) Notwithstanding anything in this Agreement to the contrary,
Company Common Stock outstanding immediately prior to the Effective Time and
held by a stockholder who has not voted in favor of the Merger or consented
thereto in writing and who has delivered a written demand for appraisal of such
shares in accordance with Section 262 of the DGCL, if such Section 262 provides
for appraisal rights for such Company Common Stock in the Merger (“Dissenting
Shares”), shall not be converted into the right to receive the Share Price, as
provided in Section 2.1 hereof, unless and until such holder fails to perfect or
effectively withdraws or otherwise loses his right to appraisal and payment
under the DGCL. If, after the Effective Time, any such stockholder fails to
perfect or effectively withdraws or loses his right to appraisal, such
Dissenting Shares shall thereupon be treated as if they had been converted as of
the Effective Time into the right to receive the Share Price to which such
holder is entitled, without interest or dividends thereon.
               (b) Company shall give Parent and the Shareholder Representative
prompt notice of any demands received by Company for appraisal of Company Common
Stock. Prior to the Effective Time, Parent shall have the right to participate
in all negotiations and proceedings with respect to such demands, and Company
shall not, without the prior written consent of Parent, make any payment with
respect to, or settle or offer to settle, any such demand for payment.
               (c) Company shall promptly but not later than ten (10) business
days following the date of this Agreement mail to each stockholder of the
Company that had not voted or executed a written consent approving this
Agreement a notice (the “Dissenting Share Notice”) stating that this Agreement
has been approved by stockholders of the Company holding the requisite number of
shares of Company Common Stock and that appraisal rights are available for
holders of Company Common Stock in accordance with Section 262 of the DGCL. Such
notice

13



--------------------------------------------------------------------------------



 



shall also include a copy of such Section 262. Company shall provide a draft
copy of the Dissenting Share Notice to Parent at least three business days prior
to such mailing and shall incorporate all comments reasonably proposed by Parent
to such Dissenting Share Notice. Following the Effective Time, Parent shall
cause the Surviving Corporation to deliver such other notices and to take such
other actions as may be required in accordance with Section 262 of the DGCL and
to keep the Shareholder Representative reasonably apprised thereof.
          2.6 Required Withholdings. Company and the Paying Agent shall be
entitled to deduct and withhold from the Merger Consideration such amounts as
may be required to be deducted or withheld therefrom under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder
(the “Code”) or under any applicable provision of state, local or foreign tax
law or under any other applicable legal requirement. To the extent such amounts
are so deducted or withheld and paid over to the appropriate governmental
authority, such amounts shall be treated for all purposes under this Agreement
as having been delivered or otherwise paid to the person to whom such amounts
would otherwise have been delivered or otherwise paid pursuant to the Merger and
this Agreement.
          2.7 Escrow. At Closing, Parent shall deposit in cash in United States
dollars an amount equal to five percent (5%) of the Initial Merger Consideration
determined after taking into account the adjustment contemplated by
Section 1.7(b) (the “Escrow Amount”) with an escrow agent reasonably
satisfactory to Company and Parent (the “Escrow Agent”) for the purposes of
securing the payment of (i) the indemnification obligations of the Company
Equityholders pursuant to Section 5.12 and Article IX and (ii) the obligations
of the Company Equityholders pursuant the Section 1.8(a). The Escrow Amount
shall be held by the Escrow Agent pursuant to the terms of the escrow agreement
substantially in the form of Exhibit B hereto (the “Escrow Agreement”). The
Escrow Amount shall be held as a trust fund and shall not be subject to any
pledges, security interests, liens, charges, encumbrances, equities, claims and
options of whatever nature (“Lien”), attachment, trustee process or any other
judicial process of any creditor of any party, and shall be held and disbursed
solely for the purposes and in accordance with the terms of the Escrow
Agreement. Upon the termination of the Escrow Agreement, any portion of the
Escrow Amount remaining shall be distributed in accordance with the terms and
provisions of the Escrow Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COMPANY AND THE COMPANY
EQUITYHOLDERS
Company and each Company Equityholder makes to Parent and Merger Sub the
representations and warranties contained in this Article III, in each case
subject to the exceptions set forth in the disclosure statement dated as of the
date hereof (the “Company Disclosure Statement”). The Company Disclosure
Statement shall be arranged in schedules corresponding to the numbered and
lettered Sections of this Article III and items included in the Company
Disclosure Statement with respect to one section of this Agreement shall be
deemed to be disclosed for any other section of this Agreement to the extent
that the relevance of the disclosure in such other section is reasonably
apparent.

14



--------------------------------------------------------------------------------



 



          3.1 Organization, Etc.
               (a) Each of Company and the Company Subsidiaries (as defined
below) is a corporation, limited partnership or limited liability company duly
organized, validly existing and in good standing (with respect to jurisdictions
that recognize such concept) under the laws of the jurisdiction of its
organization, and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted. Each
of Company and the Company Subsidiaries is duly qualified to do business, and is
in good standing (with respect to jurisdictions that recognize such concept), in
each jurisdiction where the character of its owned or leased properties or the
nature of its activities makes such qualification necessary, except where the
failure to be so qualified or in good standing has not had, or could not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. “Company Subsidiaries” means each entity in which
Company has an equity investment, whether or not such investment is directly or
indirectly owned, whether or not such entity is wholly owned, majority owned or
less than majority owned and whether or not such entity is a “subsidiary” of
Company under GAAP. Notwithstanding the foregoing, the term Company Subsidiary
does not include Doctor’s Surgery Center of Kingman, LLC; Four States Surgery
Center, LLC; and Eastgate Building Center, LLC. Schedule 3.1(a) of the Company
Disclosure Statement lists each entity in which the Company has an equity
interest, directly or indirectly, the jurisdiction of its organization, and
specifically identifies each Company Subsidiary whose financial results are, in
accordance with GAAP, reflected in the consolidated financial statements of
Company (“Consolidated Company Subsidiaries”).
     For the purposes of this Agreement, “Company Material Adverse Effect” means
any change, effect or circumstance that either individually or in the aggregate
with all other changes, effects or circumstances (i) is, has been or is
reasonably expected to be materially adverse to the business, financial
condition, results of operations, or assets and liabilities, taken as a whole,
of Company and the Company Subsidiaries, or (ii) would reasonably be expected to
prevent Company from consummating the Merger or any of the transactions
contemplated by the Agreement or to perform any of its obligations under the
Agreement before the Effective Time. Notwithstanding the foregoing, with respect
to item (i) above, none of the following shall be deemed (either alone or in
combination) to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Company Material
Adverse Effect: (A) any adverse change, event or effect arising from or relating
to general business or economic conditions which does not disproportionately
affect Company and the Company Subsidiaries, taken as a whole, as compared to
other industry participants impacted thereby; (B) any adverse change, event or
effect relating to or affecting the healthcare industry generally, which does
not disproportionately affect Company and the Company Subsidiaries, taken as a
whole, as compared to other industry participants impacted thereby; and (C) any
adverse change, event or effect arising from or relating to the announcement or
pendency of the Merger.
               (b) Neither Company nor any of the Company Subsidiaries is in
material violation of any provision of its certificate or articles of
incorporation or bylaws or, in the case of any Company Subsidiary that is not a
corporation, any equivalent organizational document. Schedule 3.1(b) of the
Company Disclosure Statement sets forth (i) the full name of each entity in
which Company has an equity interest, directly or indirectly, the ownership
interest of Company in such entity and (ii) each jurisdiction in which Company
and each of the Company

15



--------------------------------------------------------------------------------



 



Subsidiaries is qualified to do business. Company has made available to Parent
accurate and complete copies of the certificate or articles of incorporation and
bylaws and, in the case of any Company Subsidiary that is not a corporation, any
other equivalent organizational documents, as currently in effect, of Company
and each of the Company Subsidiaries.
          3.2 Authorization of Transactions. Company has full corporate power
and authority to execute and deliver this Agreement and, to the extent a party
thereto, each of the Escrow Agreement, the Paying Agent Agreement, the Support
Agreement, each Joinder Agreement and each of the other agreements, certificates
and instruments being or to be executed and delivered in connection with this
Agreement and the Closing (collectively, the “Ancillary Agreements”), and to
consummate the Merger and the other transactions contemplated hereby and thereby
and to perform its obligations hereunder and thereunder. The execution and
delivery of this Agreement and each of the Ancillary Agreements, and the
consummation of the Merger and the other transactions contemplated hereby and
thereby, have been duly and validly authorized by the vote of the Board and will
be submitted to the stockholders of Company for approval, at a duly called
meeting of the stockholders of Company or, in lieu of a meeting, by an action by
written consent of the stockholders of Company, owning at least a majority of
the shares of Company Common Stock and no other corporate proceedings on the
part of Company, or actions on the part of any Company Equityholder, are or will
be necessary to authorize this Agreement and each of the Ancillary Agreements or
to consummate the Merger and the other transactions contemplated hereby and
thereby. The Agreement has been duly and validly executed and delivered by
Company and, assuming due authorization, execution and delivery by Parent and
Merger Sub, constitutes a valid and binding agreement of Company, enforceable
against Company in accordance with its terms, except to the extent that its
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally or by general equitable principles.
          3.3 No Violations, Etc.
               (a) No filing with or notification to, and no permit,
authorization, consent or approval of, any court, administrative agency,
commission, or other governmental or regulatory body, authority or
instrumentality (“Government Entity”) is necessary on the part of Company or any
Company Subsidiary for the consummation by Company of the Merger and the other
transactions contemplated hereby except (i) for the filing of the Certificate of
Merger as required by DGCL, (ii) compliance with the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) and (iii) as set forth on
Schedule 3.3 of the Company Disclosure Statement.
               (b) Except as set forth in Schedule 3.3 of the Company Disclosure
Statement, neither the execution and delivery of the Agreement or any of the
Ancillary Agreements, nor the consummation of the Merger or the other
transactions contemplated hereby or thereby, nor compliance by Company with all
of the provisions hereof and thereof, will (i) conflict with or result in any
breach of any provision of the certificate or articles of incorporation or
bylaws of Company or any Company Subsidiary (or, in the case of any Company
Subsidiary that is not a corporation, the equivalent organizational documents of
such Company Subsidiary), (ii) violate any material order, writ, injunction,
decree, law, statute, rule or regulation applicable to Company or any Company
Subsidiary, or by which any of their properties or assets may be

16



--------------------------------------------------------------------------------



 



bound, or (iii) result in a material violation or breach of, or constitute (with
or without due notice or lapse of time or both) a default under, or result in
any material change in, or give rise to any right of payment, termination,
cancellation, acceleration, redemption or repurchase under, any of the terms,
conditions or provisions of any material Company Contract (as defined in
Section 3.12). Schedule 3.3 of the Company Disclosure Statement lists all
consents, notices, waivers and approvals required to be obtained in connection
with the consummation of the transactions contemplated hereby under (i) any
Company Contracts, or (ii) except for those whose failure to obtain will not
have a Company Material Adverse Effect, any of Company’s or any Company
Subsidiaries’ other notes, bonds, mortgages, indentures, deeds of trust,
licenses or leases, contracts, agreements or other instruments or obligations.
          3.4 Capitalization.
               (a) The authorized capital stock of Company consists of 2,000,000
shares of Company Common Stock. As of the date hereof, all of the outstanding
shares of Company Common Stock are held of record and beneficially owned by the
persons and in the respective amounts set forth in Schedule 3.4(a) of the
Company Disclosure Statement and there are no shares of Company Common Stock
held in treasury. All outstanding shares of Company Common Stock are duly
authorized and have been validly issued, are fully paid and nonassessable and
none of the outstanding shares of Company Common Stock were issued in violation
of the Securities Act of 1933, as amended, or laws of any state or jurisdiction.
               (b) Except for the Company Options identified on Schedule 3.4(b)
of the Company Disclosure Statement, and the Company Warrants identified on
Schedule 3.4(b) of the Company Disclosure Statement, there are no warrants,
options, convertible securities, calls, rights, stock appreciation rights,
preemptive rights, rights of first refusal, or agreements or commitments of any
nature obligating Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
of Company, or obligating Company to grant, issue, extend, accelerate the
vesting of, or enter into, any such warrant, option, convertible security, call,
right, stock appreciation right, preemptive right, right of first refusal,
agreement or commitment.
               (c) Schedule 3.4(b) of the Company Disclosure Statement sets
forth the following information with respect to each Company Option and each
Company Warrant: the holder thereof, the aggregate number of shares issuable
thereunder, the grant date, the expiration date, the exercise price and the
vesting schedule including a description of any acceleration provisions. Each of
the Company Options is either currently exercisable or will become exercisable
at or prior to the Effective Time.
               (d) Except for the Stockholders’ Agreement among Company, New
Mountain and certain of the Company’s Equityholders (the “Company Stockholders
Agreement”) and the Support Agreement, to the knowledge of Company, there are no
stockholder agreements, voting trusts, proxies or other agreements or
understandings with respect to the voting of the Company Common Stock.
          3.5 Compliance with Laws; Permits; Certification by Medicare and
Medicaid; Licenses; Certificates of Need.

17



--------------------------------------------------------------------------------



 



               (a) Except as provided for on Schedule 3.5(a) of the Company
Disclosure Statement, neither Company nor any Company Subsidiary is in violation
in any material respect of any law that is material to the Company or any
Company Subsidiary, including all federal and state healthcare laws.
Notwithstanding the foregoing, the Company makes no representation with respect
to the matters covered in Sections 3.5 (b) though (h) except to the extent set
forth in such sections.
               (b) Company and the Company Subsidiaries have all material
permits, licenses and franchises from Governmental Entities (“Permits”) that are
required to conduct their businesses as now being conducted and as proposed to
be conducted, except for those which are the subject of the disclosures in
Sections 3.5(d), (e) and (f) below. Such Permits are not subject to any
conditions or requirements that are not generally imposed on the holders
thereof, and all such Permits are valid and in full force and effect; and no
proceeding is pending or, to the knowledge of Company, threatened, to revoke,
suspend, cancel, terminate or otherwise adversely modify any such Permit.
Company and the Company’s Subsidiaries are in compliance in all material
respects with the terms of the Permits.
               (c) Company and the Company’s Subsidiaries have adopted a
voluntary compliance program to promote compliance with laws and regulations, a
copy of which has been delivered to Parent. To the knowledge of Company, no
individual employed by or contracting independently with the Company or any
Company Subsidiary is excluded from participation in the Medicare or Medicaid
programs or is listed on the excluded individuals list published by the United
States Department of Health and Human Services Office of the Inspector General.
               (d) All surgery centers owned or operated as continuing
operations by Company or a Company Subsidiary (each a “Company Facility”) are
certified for participation or enrollment in the Medicare and Medicaid programs,
have a current and valid provider contract with the Medicare or Medicaid
programs and are in substantial compliance with the conditions of participation
of such programs and have received all approvals or qualifications necessary for
reimbursement. Neither Company, nor to Company’s knowledge, any Company
Subsidiary has received a notice from the regulatory authorities which enforce
the statutory or regulatory provisions in respect to either the Medicare or
Medicaid program of any pending or threatened investigations.
               (e) Each Company Facility is licensed by the proper State
Department of Health (or similar agency) to conduct its business in
substantially the manner conducted by such Company Facility. Schedule 3.5(e) of
the Company Disclosure Statement contains a true and correct listing of all such
licenses. The Company Facilities are presently in substantial compliance with
all the terms, conditions and provisions of such licenses. Company has
heretofore made available to Parent correct and complete copies of all such
licenses. The facilities, equipment, staffing and operations of the Company
Facilities satisfy the applicable state licensing requirements in all material
respects. Each Company Facility is certified by the Accreditation Association
for Ambulatory Health Care or the Joint Commission on Accreditation of
Healthcare Organizations.

18



--------------------------------------------------------------------------------



 



               (f) Any Certificates of Need required for the construction or
operation of Company or any Company Subsidiary’s business locations were duly
obtained and such Certificates of Need, if any, will remain in full force and
effect immediately after the consummation of the transactions provided for
herein; provided that required regulatory filings are timely submitted.
               (g) Company has provided all material notices to, and received
all material approvals from, the appropriate state and federal governmental
agencies or entities when it acquired its interest, whether held as of the date
hereof or previously divested, in the Company Subsidiaries.
               (h) Neither the U.S. Department of Health and Human Services nor
any state agency has conducted or given Company or any Company Subsidiary any
notice that it intends to conduct any audit or other review of any Company
Subsidiary’s participation in the Medicare or Medicaid programs.
          3.6 Financial Statements. The audited consolidated balance sheet (the
“Company Consolidated Balance Sheet”), income statement and statement of cash
flow (including, in each case, any related notes thereto) of Company as of and
for the year ended December 31, 2004 and the unaudited consolidated balance
sheet, income statement and statement of cash flow of Company as of and for the
nine month period ended September 30, 2005 (collectively, the “Company Financial
Statements”), (x) were prepared in accordance with generally accepted accounting
principles in the United States of America as in effect from time to time
applied on a consistent basis throughout the periods involved (“GAAP”) (except
as may be indicated in the notes thereto or, in the case of unaudited interim
financial statements, except for the absence of footnote disclosures) and
(y) fairly present the consolidated financial position of Company as at the
respective dates thereof and its consolidated results of operations and cash
flows for the periods indicated, consistent with the books and records of
Company and the Company Subsidiaries, except that the unaudited interim
financial statements were or are subject to normal and recurring year-end
adjustments which were not, or are not expected to be, material in amount.
Company has made available to Parent the unaudited balance sheets, income
statements and statements of cash flows of each Company Subsidiary for the year
ended December 31, 2004 and for the nine months ended September 30, 2005 (the
“Company Subsidiary Financial Statements”). Each of the Company Subsidiary
Financial Statements (x) was prepared in accordance with GAAP (except (i) as may
be indicated in the notes to the Company Financial Statements, (ii) for the
absence of footnote disclosures, and (iii) for any adjustments that are
reflected in the books and records of Company that relate to financial records
of Company and would otherwise be allocated to the applicable Company
Subsidiary) and (y) fairly presents the financial position of the applicable
Company Subsidiary as at the respective date thereof and the results of
operations and cash flows of the applicable Company Subsidiary for the periods
indicated, consistent with the books and records of such Company Subsidiary,
except that the unaudited interim financial statements were or are subject to
normal and recurring year-end adjustments which were not, or are not expected to
be material in amount. The audited consolidated balance sheet, income statement
and statement of cash flows (including, in each case, any related notes thereto)
of Company as of and for the year ended December 31, 2005 to be contained in the
Audited Financial Statements, (x) will be prepared in accordance with GAAP
(except as may be indicated in the notes thereto) and (y) will fairly present
the

19



--------------------------------------------------------------------------------



 



consolidated financial position of Company as at the date thereof and its
consolidated results of operations and cash flows for the period indicated,
consistent with the books and records of Company and the Company Subsidiaries.
          3.7 Absence of Undisclosed Liabilities. Neither Company, nor any of
the Company Subsidiaries has any liabilities (absolute, accrued, contingent or
otherwise) other than (i) liabilities included in the unaudited consolidated
balance sheet of the Company as of September 30, 2005 and the related notes
thereto included in the Company Financial Statements, (ii) liabilities reflected
in the balance sheets of the Company Subsidiaries other than the Consolidated
Company Subsidiaries (the “Unconsolidated Company Subsidiaries”) included in the
Company Subsidiary Financial Statements, (iii) liabilities of a nature not
required to be disclosed on a balance sheet or in the notes to financial
statements prepared in accordance with GAAP, (iv) normal or recurring
liabilities incurred since September 30, 2005 (the “Reference Date”) in the
ordinary course of business consistent with past practice none of which,
individually or in the aggregate, would be reasonably likely to have a Company
Material Adverse Effect (and not relating to any violation of law or breach of
contract) and (iv) liabilities under this Agreement.
          3.8 Absence of Changes or Events. Since the Reference Date, no state
of facts, change, event or effect that has had or could reasonably be expected
to have Company Material Adverse Effect has occurred and, in addition, except as
has occurred after the date hereof as contemplated by this Agreement, Company
has not, and no Company Subsidiary has, directly or indirectly:
               (a) other than as set forth on Schedule 3.8 of the Company
Disclosure Statement purchased, otherwise acquired, or agreed to purchase or
otherwise acquire, any shares of capital stock or other ownership interests of
Company or any Company Subsidiary, or declared, set aside or paid any dividend
or otherwise made a distribution (whether in cash, stock or property or any
combination thereof) in respect of the capital stock or other equity interests
of Company or a Company Subsidiary (other than dividends or other distributions
payable by a Company Subsidiary to its owners in accordance with its
organizational documents);
               (b) other than as set forth on Schedule 3.8 of the Company
Disclosure Statement authorized for issuance, issued, sold, delivered, granted
or issued any capital stock or other equity securities (other than upon exercise
of the Company Options and Company Warrants), options, warrants, calls,
subscriptions or other rights for, or issued or otherwise agreed or committed to
issue, sell or deliver any shares of any class of capital stock or other
ownership interest of Company or any Company Subsidiary or any securities
convertible into or exchangeable or exercisable for shares of any class of
capital stock or ownership interests of Company or any Company Subsidiary;
               (c) (i) created or incurred any indebtedness for borrowed money
exceeding $250,000, (ii) assumed, guaranteed, endorsed or otherwise as an
accommodation become responsible for the obligations of any other individual,
firm or corporation, made any loans or advances to any other individual, firm or
corporation exceeding $250,000, (iii) entered into any oral or written material
agreement or any material commitment or transaction or

20



--------------------------------------------------------------------------------



 



incurred any liabilities material to Company and the Company Subsidiaries taken
as a whole, or involving in excess of $250,000;
               (d) instituted any material change in accounting methods,
principles or practices other than as required by GAAP;
               (e) revalued any of its assets (other than accounts receivable)
in excess of $250,000 in the aggregate;
               (f) suffered any damage, destruction or loss, whether covered by
insurance or not, except for such as would not, individually and in the
aggregate exceed $250,000;
               (g) (i) increased in any manner the compensation of any of its
directors or employees, other than in the ordinary course of business and
consistent with past practice, (ii) granted any severance or termination pay to
any person other than in the ordinary course of business and consistent with
past practice; (iii) other than in the ordinary course of business consistent
with past practice entered into any oral or written employment, consulting,
indemnification or severance agreement with any person; (iv) other than as
required by law or consistent with past practice, adopted, become obligated
under, or amended any employee benefit plan, program or arrangement; or
(v) repriced any Company Options;
               (h) sold, transferred, leased, licensed, pledged, mortgaged,
encumbered, or otherwise disposed of, or agreed to sell, transfer, lease,
license, pledge, mortgage, encumber, or otherwise dispose of, any material
properties or assets (including intangible, real, personal or mixed);
               (i) amended its or any Company Subsidiary’s articles of
incorporation, bylaws, or any other organizational document, or effected or been
a party to any merger, consolidation, share exchange, business combination,
recapitalization, reclassification of shares, stock split, reverse stock split
or similar transaction;
               (j) made any capital expenditures in any calendar month which
exceeded $250,000;
               (k) paid, discharged or satisfied any material claims,
liabilities or obligations (absolute, accrued, contingent or otherwise), other
than the payment, discharge or satisfaction of liabilities (including accounts
payable) in the ordinary course of business and consistent with past practice,
or collected, or accelerated the collection of, any amounts owed (including
accounts receivable) other than their collection in the ordinary course of
business;
               (l) waived, released, assigned, settled or compromised any
material claim or litigation, or commenced a lawsuit other than for the routine
collection of bills;
               (m) incurred any Lien or encumbrance on any material properties
owned, leased or operated by Company or any Company Subsidiary other than
Permitted Liens (as hereinafter defined);

21



--------------------------------------------------------------------------------



 



               (n) closed any operating facility, operation or business
previously operated by Company or any Company Subsidiary; or
               (o) agreed or proposed to do any of the things described in the
preceding clauses (a) through (n) other than as expressly contemplated or
provided for in this Agreement.
          3.9 Ownership of Subsidiaries. Company is directly or indirectly the
record and beneficial owner of, and has good and valid title to, the outstanding
shares of capital stock or other equity interests of each of the Company
Subsidiaries as set forth on Schedule 3.1(b) of the Company Disclosure
Statement. All of such shares or ownership interests have been duly authorized
and are validly issued, fully paid, nonassessable and free of preemptive rights
with respect thereto and are owned by Company free and clear of any claim, Lien
or encumbrance of any kind with respect thereto. There are no proxies or voting
agreements with respect to such shares or ownership interests, and there are no
existing options, warrants, calls, subscriptions, or other rights or other
agreements or commitments obligating Company or any of the Company Subsidiaries
to issue, transfer or sell any shares of capital stock (or other equity
interests) of any Company Subsidiary or any other securities convertible into,
exercisable for, or evidencing the right to subscribe for any such shares (or
other equity interests). Schedule 3.9 lists all purchases and sales of units (or
other equity interests) effected since January 1, 2004 to the date hereof
relating to any Company Subsidiary which owns or is expected to own an
ambulatory surgery center.
          3.10 Litigation.
               (a) Except as set forth on Schedule 3.10 of the Company
Disclosure Statement, there is no private or governmental claim, action, suit
(whether in law or in equity) or proceeding of any nature (“Action”) pending
and, to the knowledge of Company, there is not any private or governmental
investigation threatened against Company, any of the Company Subsidiaries, or
involving any of their assets or capital stock, before any court, governmental
or regulatory authority or body, arbitration tribunal or other Governmental
Entity. There is no Action pending or, to the knowledge of Company, threatened
which in any manner challenges, seeks to, or is reasonably likely to prevent,
enjoin, alter or delay the transactions contemplated by this Agreement.
               (b) There is no outstanding judgment, order, writ, injunction or
decree of any court, governmental or regulatory authority, body or agency or
arbitration tribunal or other Governmental Entity to which Company, any Company
Subsidiary, or any of their assets is or was a party or by which Company, any
Company Subsidiary, or any of their assets is bound.
          3.11 Insurance. Schedule 3.11 of the Company Disclosure Statement
lists all insurance policies (including property, casualty, liability and
workers’ compensation insurance policies) covering the business, properties or
assets of Company and the Company Subsidiaries, the premiums and coverages of
such policies, and all claims in excess of $100,000 made against any such
policies since January 1, 2004. All such policies are in effect, and true and
complete copies of all such policies have been made available to Parent. Company
has not received notice of the cancellation or threat of cancellation of any of
such policy. To the knowledge of

22



--------------------------------------------------------------------------------



 



Company, all physicians with staff privileges conducting business or other
activities at any facility operated by Company or any Company Subsidiary meets
the minimum eligibility requirements set forth in Company’s (or the applicable
Company Subsidiaries’), professional liability insurance policy. Neither Company
nor any of the Company Subsidiaries, nor, to the knowledge of Company, any other
party to a policy appearing on Schedule 3.11 of the Company Disclosure Statement
is in breach or default (including with respect to the payment of premiums or
the giving of notices), and no event has occurred which, with notice or the
lapse of time, would constitute such a breach or default, or permit termination,
modification, or acceleration, under the policy.
          3.12 Contracts and Commitments.
               (a) Except as contemplated by this Agreement or entered into
subsequent to the date hereof in accordance with Section 5.1, neither Company,
nor any of the Company Subsidiaries, is a party to or bound by any oral or
written contract, obligation or commitment of any type in any of the following
categories:
                    (i) agreements or arrangements that contain severance pay,
understandings with respect to tax arrangements, understandings with respect to
expatriate benefits, or post-employment liabilities or obligations, sales-based
bonus or other bonus arrangements, profit sharing, loss sharing, stock option,
stock purchase, stock appreciation, deferred compensation or other plan or
arrangement for the benefit of its current or former directors, officers,
employees or independent contractors;
                    (ii) agreements or plans under which benefits will be
increased or accelerated by the occurrence of any of the transactions
contemplated by this Agreement, or under which the value of the benefits will be
calculated on the basis of any of the transactions contemplated by this
Agreement or any Ancillary Agreement;
                    (iii) agreements, contracts or commitments currently in
force relating to the disposition or acquisition of assets, equity interests or
a business other than in the ordinary course of business, or relating to an
ownership interest in any corporation, partnership, joint venture or other
business enterprise;
                    (iv) agreements, contracts or commitments for the purchase
of materials, supplies or equipment, under which the aggregate payments for the
past 12 months exceeded $500,000 (or $100,000 with respect to any operating
facility, operation or business operated by any Company Subsidiary), which are
with sole or single source suppliers;
                    (v) guarantees or other agreements, contracts or commitments
under which Company or any of the Company Subsidiaries is absolutely or
contingently liable for (A) the performance of any other person, firm or
corporation, (B) the whole or any part of the indebtedness or liabilities of any
other person, firm or corporation, or (C) indemnification obligations to
employees,

23



--------------------------------------------------------------------------------



 



officers and directors or any such agreement as described in items (A) through
(C) where such obligation has been guaranteed by any affiliate of Company;
                    (vi) any management agreements, any partnership agreements
and operating agreements of Company and Company Subsidiaries;
                    (vii) any acquisition agreements of Company and any Company
Subsidiaries relating to the direct or indirect purchase of more than a ten
percent interest in an entity that operates an ambulatory surgery center (and
all material ancillary agreements relating thereto);
                    (viii) agreements providing for (A) indemnification
obligations owed by Company or any Company Subsidiary, (B) purchase price
adjustment or (C) other post-closing, post-execution or other contingent
liabilities in connection with any (X) acquisition, disposition or issuance of
assets or securities, (Y) merger, consolidation or other business combination or
(Z) series or group of related transactions or events of the type specified in
clauses (X) and (Y);
                    (ix) any loan agreements by Company and Company Subsidiaries
with any employees of Company or any employees of Company Subsidiaries;
                    (x) powers of attorney authorizing the incurrence of a
material obligation on the part of Company or the Company Subsidiaries;
                    (xi) agreements, contracts or commitments which limit or
restrict (A) where Company or any of the Company Subsidiaries may conduct
business, (B) the type or lines of business (current or future) in which they
may engage, or (C) any acquisition of assets or stock (tangible or intangible)
by Company or any of the Company Subsidiaries;
                    (xii) agreements, contracts or commitments with respect to a
change of control of Company or any of the Company Subsidiaries (other than
Company Employee Benefit Plans);
                    (xiii) agreements, contracts or commitments for the
borrowing or lending of money, or the availability of credit, or notes, bonds or
similar instruments (except credit extended by Company or any of the Company
Subsidiaries to customers in the ordinary course of business and consistent with
past practice);
                    (xiv) any hedging, option, derivative or other similar
transaction and any foreign exchange position or contract for the exchange of
currency;
                    (xv) any capital lease entered into by Company or any
Company Subsidiary;

24



--------------------------------------------------------------------------------



 



                    (xvi) agreements with a physician who owns an equity
interest in, or refers patients to, one of the Company Subsidiaries that
operates an ambulatory surgery center;
                    (xvii) any management or similar agreement with any health
care facility whether or not owned or operated by Company or any Company
Subsidiary; and
                    (xviii) any consulting contract with any person or entity
involving annual payments in excess of $50,000.
     Each contract, agreement or commitment of the type described in this
Section 3.12 together with Real Property Leases (as defined below) is referred
to herein as a “Company Contract.”
               (b) Neither Company nor any of the Company Subsidiaries, nor to
the knowledge of Company any other party to a Company Contract, has materially
breached, violated or defaulted under, or received notice that it has breached,
violated or defaulted under (nor does there exist any condition under which,
with the passage of time or the giving of notice or both, could reasonably be
expected to cause such a breach, violation or default under), any Company
Contract.
               (c) Each Company Contract is a valid, binding and enforceable
obligation of Company or a Company Subsidiary, as applicable, and to the
knowledge of Company, of the other party or parties thereto, in accordance with
its terms, and in full force and effect, except where the failure to be valid,
binding, enforceable and in full force and effect has not had, or could not
reasonably be expected to have, a Company Material Adverse Effect and to the
extent enforcement may be limited by applicable bankruptcy, insolvency,
moratorium or other laws affecting the enforcement of creditors’ rights
governing or by general principles of equity.
               (d) Company has made available a true, accurate and complete copy
of each Company Contract to Parent and a summary of any oral contract listed on
Schedule 3.12 to the Company Disclosure Statement.
          3.13 Labor Matters; Employment and Labor Contracts.
               (a) None of Company or any of the Company Subsidiaries is a party
to any union contract or other collective bargaining agreement, nor to the
knowledge of Company or any of the Company Subsidiaries are there any activities
or proceedings of any labor union to organize any of its employees. Each of
Company and the Company Subsidiaries is in compliance in all material respects
with all applicable (i) laws, regulations and agreements respecting employment
and employment practices and (ii) occupational health and safety requirements.
               (b) There is no labor strike, slowdown or stoppage pending (or
any labor strike or stoppage threatened) against Company or any of the Company
Subsidiaries. No petition for certification has been filed and is pending before
the National Labor Relations Board

25



--------------------------------------------------------------------------------



 



with respect to any employees of Company or any of the Company Subsidiaries who
are not currently organized. Except as set forth on Schedule 3.13(b) of the
Company Disclosure Statement, there are no material controversies pending or, to
the knowledge of Company or any of the Company Subsidiaries, threatened, between
Company or any of the Company Subsidiaries and any of their respective employees
or former employees. The employment of each of the employees of Company and each
Company Subsidiary is “at will” (except for non-U.S. employees) and Company and
each Company Subsidiary does not have any obligation to provide any particular
form or period of notice (except as otherwise required by applicable law) prior
to terminating the employment of any of their respective employees.
          3.14 Intellectual Property Rights. Except as set forth on
Schedule 3.14 of the Company Disclosure Statement:
               (a) Schedule 3.14(a) of the Company Disclosure Statement sets
forth a list of all U.S. and foreign (i) issued patents and patent applications,
(ii) trademark registrations and applications (including Internet domain name
registrations), and (iii) copyright registrations and applications, which are
owned by the Company or the Company Subsidiaries;
               (b) to the knowledge of Company, Company and the Company
Subsidiaries own or have the right to use all material intellectual property
(including all trade names), used to conduct their respective businesses (such
intellectual property and the rights thereto are collectively referred to herein
as the “Company IP Rights”);
               (c) to the knowledge of Company, (i) the businesses of Company
and the Company Subsidiaries, do not infringe or otherwise violate any person’s
intellectual property rights, and there is no such claim pending or threatened
against Company or any Company Subsidiary, and (ii) no person is infringing or
otherwise violating any of the Company IP Rights, and there is no such claim
pending or threatened against any person by Company or the Company Subsidiaries;
               (d) the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not (i) constitute
a material breach of any instrument or agreement governing any Company IP
Rights, (ii) cause the material modification of any term of any material
agreements whereby the Company or one of the Company Subsidiaries (x) grants or
obtains a license to use intellectual property, or (y) pays material royalties
with respect to intellectual property (other than agreements granting licenses
with respect to available commercial software having an acquisition price of
less than $50,000), including the material modification of the effective rate of
any royalties or other payments provided for in any such agreement, (iii) cause
the forfeiture or termination of any Company IP Rights, (iv) give rise to a
right of forfeiture or termination of any Company IP Rights or (v) impair in any
material respect the right of Company or the Surviving Corporation to use, sell
or license any Company IP Rights or portion thereof;
               (e) to the knowledge of Company, none of the employees of Company
or any of the Company Subsidiaries is obligated under any contract, covenant or
other agreement or commitment of any nature, or subject to any judgment, decree
or order of any court or administrative agency, that would interfere with the
use of such employee’s best efforts to

26



--------------------------------------------------------------------------------



 



promote the interests of Company and the Company Subsidiaries or that would
conflict with the business of Company as presently conducted or proposed to be
conducted. Neither Company nor any of the Company Subsidiaries has entered into
any agreement to indemnify any other person, including but not limited to any
employee or consultant of Company or any of the Company Subsidiaries, against
any charge of infringement, misappropriation or misuse of any intellectual
property, other than indemnification provisions contained in purchase orders,
customer agreements, reseller agreements or distribution agreements, arising in
the ordinary course of business;
               (f) the Company and the Company Subsidiaries take commercially
reasonable measures to protect the confidentiality of its trade secrets; and
               (g) to the knowledge of Company, Company and the Company
Subsidiaries comply in all material respects with its privacy policies and terms
of use, as well as applicable laws concerning use, dissemination and transfer of
data and information used by the applicable Company or Company Subsidiary in the
conduct of the business of the applicable Company or Company Subsidiary.
          3.15 Taxes.
               (a) For the purposes of this Agreement, “Tax” or “Taxes” refers
to (i) any and all federal, state, local and foreign taxes, assessments and
other governmental charges, duties, impositions and liabilities relating to
taxes, including taxes based upon or measured by gross receipts, income (gross
or net), profits, sales, use and occupation, and value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes, together with all interest, penalties and additions imposed with
respect to such amounts, (ii) any obligations imposed by law to pay amounts
described in clause (a)(i) with respect to the obligations of another person,
including under Treasury Regulations Section 1.1502-6 and analogous provisions
of foreign, state and local law, and (iii) any obligations or liabilities
arising from any tax sharing or tax allocation agreement, arrangement or
understanding or as a result of any liability of a predecessor entity or by
virtue of being a transferee of any other person, by contract or otherwise. For
purposes of this Agreement, “Tax Return” or “Tax Returns” refers to all federal,
state and local and foreign returns, schedules, attachments, estimates,
information statements and reports relating to Taxes, and any amendments
thereto.
               (b) Company and each of the Company Subsidiaries have filed all
material Tax Returns required to be filed by them, and all such Tax Returns are
true, correct, and complete except with respect to immaterial items. All Taxes
owed by Company and each of the Company Subsidiaries (whether or not shown on
any Tax Return) have been timely paid in full. Company’s interim financial
statements reflect an adequate reserve (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) for the
payment of all Taxes of Company and the Consolidated Company Subsidiaries,
accrued through the date of such financial statements. No deficiencies for any
Taxes have been proposed, asserted or assessed against Company or any of the
Company Subsidiaries, other than deficiencies that are reflected by reserves
maintained in accordance with GAAP and are being contested in good faith and by
appropriate procedures. Company has made available to Parent true, correct and
complete copies of all Tax Returns, examination reports, and statements of

27



--------------------------------------------------------------------------------



 



deficiencies filed, assessed against or agreed to by Company or any Company
Subsidiary since September 15, 2002.
               (c) None of Company and the Company Subsidiaries, (i) has
received any notice that it is being audited by any taxing authority or is the
subject of a dispute, audit, proceeding or claim concerning any Tax liability
(and, to Company’s knowledge, no such audit, dispute, investigation, proceeding,
or claim is pending); (ii) has waived of any statute of limitations in respect
of Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency; (iii) has granted to any person a power of attorney with respect to
Taxes, which power of attorney will be in effect as of or following the Closing;
(iv) has received an inquiry regarding the filing of Tax Returns or paying Taxes
(and, to Company’s knowledge, there is no reasonable basis for any such inquiry
to be made); or (v) has availed itself of any Tax amnesty or similar relief in
any taxing jurisdiction. Schedule 3.15 of the Company Disclosure Statement lists
all closing agreements, private letter rulings, technical advice memoranda or
similar agreements or rulings related to Taxes that have been entered into or
issued by any Governmental Entity with or in respect of Company or any Company
Subsidiary.
               (d) None of Company and the Company Subsidiaries are, or will be
after the Effective Time, bound by any tax sharing agreement (including any
indemnity arrangements) or similar arrangements.
               (e) There is no Lien for Taxes on any of the assets of Company or
any of the Company Subsidiaries, except for inchoate Liens for Taxes not yet due
and payable.
               (f) No payment or other benefit, and no acceleration of the
vesting of any options, payments or other benefits, will be, as a direct or
indirect result of the transactions contemplated by this Agreement, an “excess
parachute payment” to a “disqualified individual” as those terms are defined in
Section 280G of the Code and the regulations thereunder (and any comparable
provisions of state, local or foreign tax law).
               (g) Company and each of the Company Subsidiaries have properly
withheld on all amounts paid to any consultant, employee, creditor, stockholder
or other third party, whether located inside or outside the United States and
have paid over all such withheld amounts to the appropriate taxing authorities
and complied with all reporting and recordkeeping requirements.
               (h) Except as disclosed in Schedule 3.12(a) of the Company
Disclosure Statement, neither Company nor any Company Subsidiary (i) is a
partner for Tax purposes with respect to any joint venture, partnership, or
other arrangement or contract which is treated as a partnership for Tax
purposes, (ii) owns a single member limited liability company or other entity
which is treated as a disregarded entity, (iii) is a stockholder of a
“controlled foreign corporation” as defined in Section 957 of the Code or a
“passive foreign investment company” as defined in Section 1297 of the Code (or
any similar provision of state, local or foreign Tax law), or (iv) is a
“personal holding company” as defined in Section 542 of the Code (or any similar
provision of state, local or foreign Tax law).

28



--------------------------------------------------------------------------------



 



               (i) Neither Company nor any Company Subsidiary is or has been a
member of an affiliated group of corporations filing a consolidated federal
income tax return (or a group of corporations filing a consolidated, combined or
unitary income tax return under comparable provisions of state, local or foreign
tax law) other than a group the common parent of which is or was Company.
Neither Company nor any Company Subsidiary is a party to any contractual
obligation relating to Tax sharing or Tax allocation. Neither Company nor any
Company Subsidiary has liability for Taxes of any person under Treasury
Regulations section 1.1502-6 (or any similar provision of state, local or
foreign law), as a transferee or successor, by contract or otherwise.
               (j) Neither Company nor any Company Subsidiary is required to
make any adjustments under Section 481(a) or any similar provision of foreign,
state, or local law by reason of any change in accounting methods, and will not
be required to make such an adjustment as a result of the transactions
contemplated by this Agreement, and there is no application pending with any
governmental authority requesting permission for any changes in Company’s or any
Company Subsidiary’s accounting methods for Tax purposes.
               (k) Neither Company nor any Company Subsidiary will be required
to include any amount in taxable income or exclude any item of deduction or loss
from taxable income for any taxable period (or portion thereof) ending after the
Closing Date as a result of (a) any “closing agreement” as described in
Section 7121 (or any corresponding or similar provision of state, local, or
foreign income tax law) executed on or prior to the Closing Date, (b) any
deferred intercompany gain or excess loss account described in Treas. Reg.
section 1.1502 (or any corresponding or similar provision or administrative rule
of federal, state, local, or foreign law), (c) any installment sale or open
transaction disposition made on or prior to the Closing Date or (d) any prepaid
amount received on or prior to the Closing Date;
               (l) Neither Company nor any Company Subsidiary is a United States
real property holding corporation within the meaning of Section 897(c) (2), or a
United States real property holding corporation during the period specified in
Section 897(c)(1)(A)(ii);
               (m) Company and each Company Subsidiary has disclosed on its
Federal income Tax Returns all positions taken therein that could give rise to a
substantial understatement of income tax within the meaning of Section 6662;
               (n) Neither Company nor any Company Subsidiary has participated
in a Section 355 transaction as either the “distributing corporation” or the
“controlled corporation” within the meaning of Code Section 355(a)(1);
               (o) Within the last three years, neither Company nor any Company
Subsidiary has had any outstanding debt on which interest is not deductible
under Sections 163(i) (AHYDO), 163(j) (earnings stripping) or 279 (corporate
acquisition indebtedness).
          3.16 Employee Benefit Plans; ERISA.
               (a) Schedule 3.16(a) of the Company Disclosure Statement lists
all (i) “employee pension benefit plans” as defined in Section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (“Pension
Plans”); (ii) “welfare benefit plans” as

29



--------------------------------------------------------------------------------



 



defined in Section 3(1) of ERISA (“Welfare Plans”); (iii) stock bonus, stock
option, restricted stock, phantom stock, stock appreciation right, stock
purchase or other equity compensation plan; bonus, profit-sharing plan or other
incentive plan; deferred compensation arrangement; severance plan; holiday or
vacation plan; retirement or supplemental retirement plan; sabbatical program;
medical, heath-related, life or other insurance plan; relocation arrangement;
cafeteria (Code Section 125) or dependent care (Code Section 129) benefit; or
any other fringe benefit program; and (iv) other employee benefit or
compensation plan, agreement (including individual agreement), program, policy
or arrangement covering employees, directors and consultants of Company, and any
Company Subsidiary that either is maintained or contributed to by Company or any
of the Company Subsidiaries or any of their Company ERISA Affiliates or to which
Company or any of the Company Subsidiaries or any of their Company ERISA
Affiliates is obligated to make payments or otherwise may have any liability
(collectively, the “Company Employee Benefit Plans”) with respect to employees
or other service-providers or former employees or other service-providers of
Company and the Company Subsidiaries. For purposes of this Agreement, “Company
ERISA Affiliate” shall mean any person (as defined in Section 3(9) of ERISA)
that is or has been a member of any group of persons described in
Section 4001(b)(1) of ERISA or Section 414(b), (c), (m) or (o) of the Code,
including Company or any of the Company Subsidiaries.
          (b) Company and each of the Company Subsidiaries, and each of the
Company Employee Benefit Plans is materially in compliance with, has performed
all material obligations required under, and is not subject to material
liability under, the applicable provisions of ERISA, the Code and other
applicable laws, and with the terms of each Company Employee Benefit Plan. Each
Company Employee Benefit Plan can be amended, terminated or otherwise
discontinued at or after the Effective Time in accordance with its terms,
without liability to Parent or the Surviving Corporation, and no Company
Employee Benefit Plan will be subject to any surrender fees or service fees upon
termination other than the normal and reasonable administrative fees associated
with the termination of benefit plans.
          (c) All contributions to, and payments from, the Company Employee
Benefit Plans which are required to have been made in accordance with the
Company Employee Benefit Plans have been timely made, and timely deposits of
employee contributions have been made, except where the failure to make such
contributions or payments on a timely basis has not had, or could not reasonably
be expected to give rise to any material liability.
          (d) Each of the Company’s Pension Plans and Company Subsidiaries’
Pension Plans intended to qualify under Section 401 of the Code, if individually
designed, has received a favorable determination letter from the IRS on which
the plan is entitled to rely, or, if such plan is a word-for-word adopter of a
volume submitter or a master and prototype plan, may rely on the advisory or
opinion letter issued by the IRS with respect to the lead or specimen plan. To
the knowledge of the Company no event has occurred and no condition exists with
respect to the form or operation of such Pension Plans which would cause the
loss of such qualification or the imposition of any liability, penalty or tax
under ERISA or the Code.
          (e) There are no (i) to the knowledge of Company, investigations
pending by any governmental entity involving the Company Employee Benefit Plans,
nor (ii) pending or to the knowledge of Company, threatened claims (other than
routine claims for

30



--------------------------------------------------------------------------------



 



benefits in the ordinary course of business), suits or proceedings against any
Company Employee Benefit Plans, against the assets of any of the trusts under
any Company Employee Benefit Plans or, against any fiduciary of any Company
Employee Benefit Plans or against Company, any Company Subsidiary or any of its
or their Company ERISA Affiliates with respect to the operation of such plan or
asserting any rights or claims to benefits under any Company Employee Benefit
Plans or against the assets of any trust under such plan, except for those which
would not, individually or in the aggregate, give rise to any material
liability. To the knowledge of Company, there are no facts which would
reasonably be expected to give rise to any material liability under this
Section 3.16(e).
               (f) None of Company, any of the Company Subsidiaries nor any
employee of the foregoing, nor any trustee, administrator, other fiduciary or
any other “party in interest” or “disqualified person” with respect to the
Pension Plans or Welfare Plans, has engaged in a “prohibited transaction” (as
such term is defined in Section 4975 of the Code or Section 406 of ERISA) other
than such transactions that would not reasonably be expected to result in
material liability to Company or any Company Subsidiary.
               (g) Neither Company, any of the Company Subsidiaries nor any of
their Company ERISA Affiliates has maintained, contributed to, or been required
to contribute to, or has any material liability (including any contingent
liability under Section 4204 of ERISA) with respect to any Pension Plan subject
to Title IV of ERISA, any multiemployer plan, within the meaning of
Section 3(37) of ERISA, or any multiple employer plan, within the meaning of
Code Section 413(c).
               (h) With respect to each of the Company Employee Benefit Plans,
true, correct and complete copies of the following documents have been made
available to Parent: (i) the plan document and any related trust agreement,
including amendments thereto, (ii) any current summary plan descriptions and
other material communications to participants relating to the Company Employee
Benefit Plans, (iii) the three most recent Forms 5500, if applicable, and
(iv) the most recent United States Internal Revenue Service (“IRS”)
determination or opinion letter, if applicable. Company or any Company
Subsidiary has timely filed and delivered or made available to Parent the three
most recent annual reports (Form 5500) and all schedules attached thereto for
each Company Employee Benefit Plan that is subject to ERISA and Code reporting
requirements, and all material communications with participants, the IRS, the
U.S. Department of Labor, or any other governmental authority, administrators,
trustees, beneficiaries and alternate payees relating to any Company Employee
Benefit Plan.
               (i) None of the Company Employee Benefit Plans which is a Welfare
Plan provides for continuing benefits or coverage for any participant or any
beneficiary of a participant following termination of employment, except as may
be required under COBRA “the Uniformed Services Employment and Reemployment
Rights Act,” or except at the expense of the participant or the participant’s
beneficiary. Company and each of the Company Subsidiaries which maintain a
“group health plan” within the meaning of Section 5000(b)(1) of the Code have
complied in all material respects with the notice and continuation requirements
of Section 4980B of the Code, COBRA, Part 6 of Subtitle B of Title I of ERISA
and the regulations thereunder except where the failure to comply would not,
individually or in the aggregate, reasonably be expected to give rise to a
material liability.

31



--------------------------------------------------------------------------------



 



               (j) No liability under any Pension Benefit Plan or Welfare Plan
has been funded or self-insured nor has any such obligation been satisfied with
the purchase of a contract from an insurance company as to which Company or any
of the Company Subsidiaries has received notice that such insurance company is
in rehabilitation or a comparable proceeding.
               (k) Neither the consummation of the transactions contemplated by
this Agreement, nor any termination of employment or any other service
relationship, will result in an increase in the amount of compensation or
benefits or accelerate the vesting or timing of payment of any benefits or
compensation payable to or in respect of any current or former employee,
director or consultant of Company or any of the Company Subsidiaries. There has
been no amendment to, written interpretation or announcement (whether or not
written) by Company, any Company Subsidiary or other Company ERISA Affiliate
relating to, or change in participation or coverage under, any Company Employee
Benefit Plan which would materially increase the expense of maintaining such
Company Employee Benefit Plan above the level of expense incurred with respect
to such Company Employee Benefit Plan for the most recent fiscal year included
in the Company Financial Statements.
               (l) Company and each Company Subsidiary is in compliance in all
material respects with the Worker Adjustment Retraining Notification Act of
1988, as amended (“WARN Act”), or any similar state or local law. In the past
two years, (i) neither Company nor any Company Subsidiary has effectuated a
“plant closing” (as defined in the WARN Act) affecting any site of employment or
one or more facilities or operating units within any site of employment or
facility of its business; (ii) there has not occurred a “mass layoff” (as
defined in the WARN Act) affecting any site of employment or facility of Company
and Company Subsidiaries; and (iii) neither Company nor any Company Subsidiary
has been affected by any transaction or engaged in layoffs or employment
terminations sufficient in number to trigger application of any similar state,
local or foreign law or regulation. Neither Company nor any Company Subsidiary
has caused any of its employees to suffer an “employment loss” (as defined in
the WARN Act) during the 90-day period prior to the effective date of this
Agreement.
          3.17 Environmental Matters.
               (a) Except as otherwise disclosed in Schedule 3.17 of the Company
Disclosure Statement, no underground storage tanks and no amount of any
substance that has been designated by any Government Entity or by applicable
federal, state or local law to be radioactive, toxic, hazardous or otherwise a
danger to health or the environment, including PCBs, asbestos, petroleum,
urea-formaldehyde and all substances listed as hazardous substances pursuant to
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, or defined as a hazardous waste pursuant to the United States
Resource Conservation and Recovery Act of 1976, as amended, and the regulations
promulgated pursuant to said laws which term shall not include office and
janitorial supplies (insofar as they are stored or used in the ordinary course
of business) (a “Hazardous Material”) are present in quantity or manner that
could rise to liability, as a result of the actions of Company or any of the
Company Subsidiaries or, to the knowledge of Company, as a result of any actions
of any third party or otherwise, in, on or under any property, including the
land and the improvements, ground water and surface water thereof, that Company
or any of the Company Subsidiaries own, operate, occupy or lease or have owned,
operated, occupied or leased at any time.

32



--------------------------------------------------------------------------------



 



               (b) Neither Company nor any of the Company Subsidiaries has
transported, stored, used, manufactured, disposed of, released or exposed its
employees or others to Hazardous Materials in violation of any law in effect on
or before the Closing Date, nor has Company or any of the Company Subsidiaries
disposed of, transported, sold, used, released, exposed its employees or others
to or manufactured any product containing a Hazardous Material (collectively
“Hazardous Materials Activities”) in violation in any material respect of any
rule, regulation, treaty or statute promulgated by any Government Entity in
effect prior to or as of the date hereof to prohibit, regulate or control
Hazardous Materials or any Hazardous Material Activity.
               (c) Company and the Company Subsidiaries currently hold all
material environmental approvals, permits, licenses, clearances and consents
(the “Company Environmental Permits”) necessary for the conduct of Company’s and
the Company Subsidiaries’ Hazardous Material Activities and other businesses of
Company and the Company Subsidiaries as such activities and businesses are
currently being conducted. To the knowledge of Company, there are no facts or
circumstances indicating that any Company Environmental Permit will or may be
revoked, suspended, canceled or not renewed. All appropriate action in
connection with the renewal or extension of any Company Environmental Permit has
been taken.
               (d) No material action, proceeding, revocation proceeding,
amendment procedure, writ, injunction or claim is pending, or to the knowledge
of Company, threatened concerning any Company Environmental Permit, Hazardous
Material or any Hazardous Materials Activity of Company or any of the Company
Subsidiaries. Company does not have knowledge of any fact or circumstance which
could involve Company or any of the Company Subsidiaries in any such
environmental litigation. Company and the Company Subsidiaries have not received
notice, nor to the knowledge of Company is there a threatened notice, that
Company or the Company Subsidiaries are responsible, or potentially responsible,
for the investigation, remediation, clean-up, or similar action at property
presently or formerly used by Company or any of the Company Subsidiaries for
recycling, disposal, or handling of waste. Company has made available to Parent
true and correct copies of all environmental reports and notifications, in its
or, to the knowledge of the Company, any Company Subsidiary’s possession.
          3.18 Property; Equipment.
               (a) Company and the Company Subsidiaries have good, valid title
to all of their respective properties, interests in properties and assets, real
and personal, reflected in the balance sheets included in the Company Financial
Statements and Company Subsidiary Financial Statements or acquired after the
dates thereof, or otherwise used by the Company and the Company Subsidiaries in
their respective operations, and have valid leasehold interests in all leased
properties and assets, in each case free and clear of all mortgages, Liens,
pledges, charges or encumbrances of any kind or character, except (i) Liens for
current taxes not yet due and payable, (ii) such imperfections of title, Liens
and easements as do not and will not materially detract from or interfere with
the use or value of the properties subject thereto or affected thereby, or
otherwise materially impair business operations involving such properties or
(iii) Liens securing debt reflected on such balance sheets; or (iv) mechanics,
materialmen’s or landlord’s Liens or other similar Liens incurred in the
ordinary course of business (collectively, “Permitted Liens”). The Company and
the Company Subsidiaries own or have adequate rights to use all of

33



--------------------------------------------------------------------------------



 



the assets, properties and rights of every type and description, whether real or
personal, tangible or intangible, used or necessary to the conduct of the
business of Company and the Company Subsidiaries.
               (b) The property constituting equipment used by Company or any
Company Subsidiary performs the functions required of it in connection with the
ordinary course of such user’s operations, and is adequate in all material
respects to fully equip and operate, on an ongoing basis as of the date hereof
and following the Closing Date, the business of each such entity at its present
level of operations, ordinary wear and tear excepted.
               (c) Schedule 3.18(c) of the Company Disclosure Statement contains
a complete and correct list of all the real property and interests in real
property owned by Company and the Company Subsidiaries (“Owned Real Property”)
setting forth information sufficient to specifically identify such Owned Real
Property and the legal owner thereof. Company and the Company Subsidiaries have
good and valid fee simple title to the Owned Real Property, free and clear of
any Liens other than Permitted Liens. There is not pending, or to Company’s
knowledge, threatened, any eminent domain proceeding affecting any of the Owned
Real Property. Section 3.18(c) of the Company Disclosure Statement contains a
complete and correct list of all interests in real property pursuant to real
property leases, subleases, licenses and use or occupancy agreements (“Real
Property Leases”) pursuant to which Company or any of the Company Subsidiaries
is the lessee, sub lessee, licensee, user, operator or occupant of real
property, or interests therein material to the operation of the Company or any
of the Company Subsidiaries (“Leased Real Property”). Each of Company and the
Company Subsidiaries has good and valid title to the leasehold estate or other
interest created under its respective Real Property Leases free and clear of any
Liens other than Permitted Liens.
          3.19 Billing Practices; Accounts Receivable. Except as described in
Schedule 3.19 of the Company Disclosure Statement, Company’s and each Company
Subsidiary’s billing practices are in compliance in all material respects with
all federal and state laws (including all workers’ compensation and insurance
laws and regulations), and, where applicable, all contracts with insurance
companies, health maintenance organizations and other third party payors. All
accounts receivable of the Company and the Company Subsidiaries are valid claims
and, to Company’s knowledge, are not subject to any defenses, offsets, claims or
counterclaims, except for contractual allowances, discounts and refunds in
accordance with the ordinary course of Company’s business conducted on and prior
to the Closing Date. Although Company has no knowledge of any reason why such
accounts receivable will not be collected on a timely basis, Company is not
guaranteeing the collectibility of such accounts receivable.
          3.20 Related Party Transactions. Except for transactions and
agreements disclosed on Schedule 3.20 of the Company Disclosure Statement or
entered into in the ordinary course of business and under commercially
reasonable terms, neither Company nor any of the Company Subsidiaries has
entered into (A) any agreement, commitment or transaction with or for the
benefit of any of its executive officers (or an affiliate of such executive
officer or family member thereof), that requires payments in excess of $60,000
or (B) any agreement, commitment or transaction with or for the benefit of New
Mountain or any of its affiliates.

34



--------------------------------------------------------------------------------



 



          3.21 Books and Records. The books and records (including books of
account and minute books) of Company and each of the Company Subsidiaries are,
in all material respects, complete and accurate, are maintained in accordance
with all applicable laws and reflect all material transactions that Company and
the Company Subsidiaries have engaged and contain copies of all resolutions
passed by the shareholders and directors (or equivalent) of each of such
entities since the date of their incorporation. True, correct and complete
copies of all such books and records have been made available to Parent and its
Representatives.
          3.22 Medical Staff Matters. Except as described in Schedule 3.22 of
the Company Disclosure Statement, there are no pending, or to Company’s
knowledge, threatened disputes with applicants, medical staff members, or allied
health professionals, which (1) assert or are based upon a violation of the
applicable Company Facility’s medical staff by-laws, including any “fair
hearing” procedures conducted thereunder or (2) are in the process of being
adjudicated or resolved pursuant to the applicable Company Facility’s medical
staff by-laws. Except as set forth in Schedule 3.22 of the Company Disclosure
Statement, all appeal periods in respect of any medical staff member or
applicant against whom an adverse action has been taken have expired. Company
has made available to Parent a written description of all adverse actions taken
against medical staff members or applicants since January 1, 2005, a list of
which is set forth on Schedule 3.22 of the Company Disclosure Statement.
          3.23 Finders or Brokers. Except as set forth on Schedule 3.23 of
Company Disclosure Statement, neither Company nor any of the Company
Subsidiaries has employed any investment banker, broker, finder or intermediary
in connection with the transactions contemplated hereby who might be entitled to
a fee or any commission the receipt of which is conditioned upon consummation of
the Merger. A true, correct and complete copy of the agreements identified in
Schedule 3.23 of the Company Disclosure Statement has been provided to Parent.
          3.24 No Knowledge of Breach. As of the date of this Agreement, Company
is unaware of any circumstances or conditions that as of the date hereof have
caused or would be reasonably expected to cause, any breach of, or inaccuracy
in, any representation or warranty made by Parent or Merger Sub in this
Agreement or any Ancillary Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF PARENT AND MERGER SUB
     Parent and Merger Sub make to Company the representations and warranties
contained in this Article IV, in each case subject to the exceptions set forth
in the disclosure statement dated as of the date hereof (the “Parent Disclosure
Statement”). The Parent Disclosure Statement shall be arranged in schedules
corresponding to the numbered and lettered Sections of this Article IV, and
items included in the Parent Disclosure Statement with respect to one section of
this Agreement shall be deemed to be disclosed for any other section of this
Agreement to the extent that the relevance of the disclosure in such other
section is reasonably apparent.

35



--------------------------------------------------------------------------------



 



          4.1 Organization, Etc. Each of Parent and Merger Sub is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted. For the purposes of this Agreement, “Parent Material
Adverse Effect” means any change, effect or circumstance that, individually or
when taken together with all other such similar or related changes, effects or
circumstances that have occurred prior to the date of determination of the
occurrence of the Parent Material Adverse Effect would reasonably be expected to
prevent Parent from consummating the Merger or any of the transactions
contemplated by the Agreement or to perform any of its obligations under the
Agreement before the Effective Time. Neither Parent nor Merger Sub is in
violation of any provision of its certificate of incorporation, bylaws or other
charter documents.
          4.2 Authority Relative to This Agreement. Each of Parent and Merger
Sub has full corporate power and authority to execute and deliver this Agreement
and each Ancillary Agreement to which it is a party and to consummate the Merger
and the other transactions contemplated hereby and thereby and to perform its
obligations hereunder and thereunder. The execution and delivery of the
Agreement and each of the Ancillary Documents, and the consummation of the
Merger and the other transactions contemplated hereby and thereby have been duly
and validly authorized by a vote of the board of directors of each of Parent and
Merger Sub and approval by the sole shareholder of Merger Sub and no other
corporate proceedings on the part of either Parent or Merger Sub are necessary
to authorize this Agreement or to consummate the Merger and the other
transactions contemplated hereby. The Agreement has been duly and validly
executed and delivered by each of Parent and Merger Sub and, assuming due
authorization, execution and delivery by Company, constitutes a valid and
binding agreement of each of Parent and Merger Sub, enforceable against each of
them in accordance with its terms, except to the extent that its enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.
          4.3 No Violations, Etc. No filing with or notification to, and no
permit, authorization, consent or approval of, any Government Entity is
necessary on the part of either Parent or Merger Sub for the consummation by
Parent or Merger Sub of the Merger or the other transactions contemplated
hereby, except (i) for the filing of the Certificate of Merger as required by
DGCL, (ii) compliance with the HSR Act and (iii) as set forth in Schedule 4.3 of
the Parent Disclosure Statement. Neither the execution and delivery of the
Agreement, nor the consummation of the Merger or the other transactions
contemplated hereby, nor compliance by Parent and Merger Sub with all of the
provisions hereof and thereof will (i) conflict with or result in any breach of
any provision of the certificate of incorporation, bylaws or other charter
documents of Parent or Merger Sub, or (ii) violate any order, writ, injunction,
decree, law, statute, rule or regulation applicable to Parent or Merger Sub, or
by which any of their properties or assets may be bound, or (iii) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default under, or result in any material change in, or give rise
to any right of termination, cancellation, acceleration, redemption or
repurchase under, any of the terms, conditions or provisions of any contract
that is material to Parent.

36



--------------------------------------------------------------------------------



 



          4.4 Sufficient Funds. Parent has received, executed and delivered a
commitment letter, dated December 13, 2005 (the “Commitment Letter”) from Sun
Trust Bank (the “Lender”), pursuant to which the Lender has committed, subject
to the terms and conditions set forth therein, to provide up to $50,000,000 out
of a total of $125,000,000 in senior debt financing required to complete the
transactions contemplated hereby (such financing described in the Commitment
Letter, including both the portion thereof that the Lender has committed to
provide and the uncommitted portion, the "Financing”). A true and complete copy
of the Commitment Letter as in effect on the date of this Agreement has been
furnished to Company. As of the date of this Agreement, the Commitment Letter is
valid and in full force and effect. Subject to its receipt of the Financing, on
the Closing Date, Parent will have sufficient funds available to pay the Merger
Consideration.
          4.5 Board Approval. The board of directors of Parent has (i) approved
and adopted the Agreement and (ii) determined that this Agreement is fair to and
in the best interests of the stockholders of Parent. The board of directors of
Merger Sub has approved and adopted this Agreement and determined that this
Agreement is fair to and in the best interests of its stockholders.
          4.6 Litigation. There is no Action pending or, to the knowledge of
Parent, threatened which in any manner challenges, seeks to, or is reasonably
likely to prevent, enjoin, alter or delay the transactions contemplated by this
Agreement.
          4.7 Finders or Brokers. Parent has not employed any investment banker,
broker, finder or intermediary in connection with the transactions contemplated
hereby who might be entitled to a fee or any commission the receipt of which is
conditioned upon consummation of the Merger.
          4.8 No Knowledge of Breach. As of the date of this Agreement, Parent
is unaware of any circumstances or conditions not otherwise communicated to
Company in writing that as of the date hereof have caused or would be reasonably
expected to cause, any breach of, or inaccuracy in, any representation or
warranty made by Company in this Agreement or any Ancillary Agreement.
ARTICLE V
COVENANTS
          5.1 Conduct of Company Business During Interim Period. During the
period from the date of this Agreement to the earlier of the termination of this
Agreement or the Effective Time, Company, except as contemplated or required by
this Agreement or as expressly consented to in writing by Parent, will, and will
cause each of the Consolidated Company Subsidiaries to, and will use reasonable
efforts to cause each of the Unconsolidated Company Subsidiaries to (i) conduct
its operations according to its ordinary and usual course of business and
consistent with past practices, (ii) use reasonable efforts to preserve intact
its business, to keep available the services of its officers and employees in
each business function and to maintain satisfactory relationships with
suppliers, distributors, customers and others having business relationships with
it, and (iii) not take any action which would adversely affect its

37



--------------------------------------------------------------------------------



 



ability to consummate the Merger or the other transactions contemplated hereby.
Without limiting the generality of the foregoing, and except as otherwise
expressly provided in this Agreement and except as set forth on Schedule 5.1 of
the Company Disclosure Statement, prior to the earlier of the termination of
this Agreement or Effective Time Company will not, and will not permit any of
the Consolidated Company Subsidiaries to, and will use reasonable efforts to
prevent any of the Unconsolidated Company Subsidiaries to, without the prior
written consent of Parent, directly or indirectly, do any of the following:
               (a) except in the ordinary course of business, enter into,
violate, extend, amend, terminate or otherwise modify or waive any of the
material terms of any Company Contracts.
               (b) waive any stock repurchase rights, accelerate, amend or
change the period of exercisability of options or restricted stock, or reprice
options granted under any employee, consultant or director stock plans or
authorize cash payments in exchange for any options granted under any of such
plans, except for the acceleration of vesting of Company Options;
               (c) make or grant any right to receive severance or termination
payments to any employee except payments in amounts consistent with existing
policies and past practices or pursuant to written agreements or plans existing
on the date hereof and disclosed in the Company Disclosure Statement, or adopt
any new severance plan or enter into any new severance agreement;
               (d) declare or pay any dividends on or make any other
distributions (whether in cash, stock or property) in respect of any capital
stock (or other equity interests) or split, combine or reclassify any capital
stock or issue or authorize the issuance of any other securities in respect of,
in lieu of or in substitution for any capital stock (or other equity interests)
other than, in the case of the Company Subsidiaries only, in the ordinary course
of business, consistent with past practice;
               (e) repurchase or otherwise acquire, directly or indirectly, any
shares of capital stock (or other equity interests) except pursuant to rights of
repurchase of any such shares under any employee, consultant or director stock
plan existing on the date hereof other than in the ordinary course of business,
consistent with past practice;
               (f) cause, permit or propose any amendments to the certificate of
incorporation or bylaws of Company;
               (g) sell, lease, license, encumber or otherwise dispose of any
properties or assets which are material, individually or in the aggregate, to
the business of Company or any Company Subsidiary, except in the ordinary course
of business consistent with past practice;
               (h) incur any indebtedness for borrowed money (other than
ordinary course trade payables or pursuant to existing credit facilities in the
ordinary course of business) or guarantee any such indebtedness or issue or sell
any debt securities or warrants or rights to

38



--------------------------------------------------------------------------------



 



acquire debt securities of Company, as the case may be, or guarantee any debt
securities of others;
               (i) adopt or amend any employee benefit or employee stock
purchase or employee option plan, or enter into any employment contract, pay any
special bonus or special remuneration to any director or employee, or increase
the salaries or wage rates of its officers or employees other than in the
ordinary course of business, consistent with past practice, or change in any
material respect any management policies or procedures;
               (j) pay, discharge or satisfy any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge or satisfaction of claims, liabilities or obligations in
the ordinary course of business;
               (k) split, combine or reclassify any shares of its capital stock;
               (l) except as permitted by Section 5.2 of this Agreement
authorize, solicit, propose or announce an intention to authorize, recommend or
propose, or enter into any agreement in principle or an agreement with any other
person with respect to, any plan of liquidation or dissolution, any acquisition
of a material amount of assets or securities, any disposition of a material
amount of assets or securities, any material change in capitalization, or any
partnership, association or joint venture;
               (m) fail to renew any insurance policy naming it as a beneficiary
or a loss payee, or take any steps or fail to take any steps that would permit
any insurance policy naming it as a beneficiary or a loss payee to be canceled,
terminated or materially altered, except in the ordinary course of business and
consistent with past practice and following written notice to Parent;
               (n) maintain its books and records in a manner other than in the
ordinary course of business and consistent with past practice;
               (o) enter into any hedging, option, derivative or other similar
transaction or any foreign exchange position or contract for the exchange of
currency other than in the ordinary course of business and consistent with past
practice;
               (p) institute any change in its accounting methods, principles or
practices other than as required by GAAP, or revalue any assets, including
writing down the value of inventory or writing off notes or accounts receivables
except as required by GAAP;
               (q) in respect of any Taxes, (i) except as required by applicable
law make or change any material election, change any accounting method, enter
into any closing agreement, settle any material claim or assessment, or consent
to any extension or waiver of the limitation period applicable to any material
claim or assessment, or (ii) enter into any Tax sharing agreement (including any
indemnity arrangement) or similar arrangement;
               (r) issue any capital stock or other options, warrants or other
rights to purchase or acquire capital stock of Company or any Company
Subsidiary, except for the issuance of Company Common Stock upon exercise of
stock options or warrants granted prior to

39



--------------------------------------------------------------------------------



 



the date hereof and the issuance of capital stock or other options, warrants or
other rights to purchase or acquire equity interests by Subsidiaries in the
ordinary course and consistent with past practice; or
               (s) take or agree to take any action (i) which, if taken or
omitted to be taken between the Reference Date and the date of this Agreement
would have been required to be disclosed on Schedule 3.8 of the Company
Disclosure Statement or (ii) which could reasonably be expected to result in any
condition contained in Section 7.2 of this Agreement not being satisfied
immediately prior to the Effective Time.
          5.2 No Solicitation.
               (a) From and after the date of this Agreement until the Effective
Time or termination of this Agreement pursuant to Article VIII, Company will
not, nor will it authorize or permit any of its officers, directors, affiliates,
employees, investment bankers, attorneys, accountants or other advisors or
representatives (“Representatives”) to, directly or indirectly, (i) solicit,
initiate or induce the making, submission or announcement, directly or
indirectly, of any proposal that constitutes or is reasonably likely to lead to
any Acquisition Proposal (as hereinafter defined), (ii) participate in any
discussions or negotiations regarding, or furnish to any person any information
or data with respect to, or take any other action to facilitate any inquiries or
the making of any proposal that constitutes or may reasonably be expected to
lead to, any Acquisition Proposal, (iii) engage in discussions with any person
with respect to any Acquisition Proposal, (iv) approve, endorse or recommend any
Acquisition Proposal or (v) enter into any letter of intent or similar document
or any contract, agreement or commitment contemplating or otherwise relating to
any Acquisition Transaction (as hereinafter defined).
               (b) Notwithstanding anything to the contrary contained in
Section 5.2(a), Company, the Board (or any committee thereof) and their
Representatives shall not be prohibited from (A) contacting any person that has
made an unsolicited Acquisition Proposal after the date hereof that has not been
withdrawn (a “Potential Acquiror”) for the sole purpose of clarifying such
proposal and any material contingencies and the capability of consummation;
(B) from furnishing information to, or entering into discussions or negotiations
with any such Potential Acquiror; (C) withdrawing (or amending or modifying in a
manner adverse to Parent or Merger Sub) the approval or recommendation by the
Board or any committee thereof of this Agreement, the Merger or the transactions
contemplated by this Agreement; (D) recommending, adopting or approving any such
unsolicited Acquisition Proposal (any action described in this clause (C) or
(D) being referred to as an “Adverse Recommendation Change”); or (E) subject to
Section 5.2(d) below, entering into any definitive agreement with respect to any
Acquisition Proposal (a “Alternative Definitive Agreement”) if, and only if,
(1) in each case referred to in clauses (A) through (E) above, Company has
otherwise complied with its obligations under this Section 5.2, New Mountain has
otherwise complied with its obligations under Section 3.2 of the Support
Agreement and the Board, after consultation with its outside counsel, has
determined in good faith that the failure to cause Company to take such action
would be inconsistent with its fiduciary duties under applicable law; (2) in the
case of clause (B) above, (x) Company first enters into a confidentiality
agreement with a Potential Acquiror on terms no less favorable to Company than
the Confidentiality Agreement (as defined herein) (an “Acceptable
Confidentiality Agreement”) and provides a copy thereof to Parent and (y) the
Board has

40



--------------------------------------------------------------------------------



 



reasonably determined in good faith that such Acquisition Proposal is reasonably
likely to lead to a Superior Offer (as hereinafter defined); (3) in the case of
each of clause (D) or (E) above, the Board has reasonably determined in good
faith (after consultation with its legal and financial advisors) that such
Acquisition Proposal constitutes a Superior Offer; and (4) in the case of clause
(E) above, the effectiveness of such Alternative Definitive Agreement is
conditioned upon the termination of this Agreement pursuant to this
Section 8.1(f) and Company complying with its obligations under Section 8.3 of
this Agreement.
               (c) In addition to the obligations of Company set forth in
Section 5.2(a), Company shall promptly (and in no event later than twenty-four
(24) hours after receipt of any Acquisition Proposal, any inquiry or indication
of interest that Company reasonably believes could lead to an Acquisition
Proposal) advise Parent orally and in writing of any Acquisition Proposal or any
request for nonpublic information or inquiry which Company reasonably believes
would lead to an Acquisition Proposal or to any Acquisition Transaction, the
material terms and conditions of such Acquisition Proposal, request or inquiry,
and the identity of the person or group making any such Acquisition Proposal,
request or inquiry. Company will keep Parent informed as promptly as practicable
in all material respects of the status and details (including material
amendments or proposed material amendments) of any such Acquisition Proposal,
request or inquiry made after the date hereof.
               (d) Notwithstanding anything contained in this Agreement to the
contrary, immediately following any determination of the Board to authorize
Company to enter into any Alternative Definitive Agreement, and in all cases not
less than five (5) business days prior to Company’s entering into such
Alternative Definitive Agreement or terminating this Agreement pursuant to
Section 8.1(f), Company shall give Parent written notice of its intent to take
such action. Any such notice shall include the identity of the person or group
making the Alternative Proposal and the final terms and conditions thereof
(including a copy of the proposed Alternative Definitive Agreement and all
related agreements, exhibits and schedules). For a period of five (5) business
days following the receipt of such notice, Company shall in good faith afford
Parent the opportunity to offer to revise the terms and conditions of this
Agreement and the Ancillary Agreements such that the Alternative Proposal no
longer constitutes a Superior Offer (any such offer made by Parent, a “Matching
Proposal”). Company shall not be permitted to enter into any such Alternative
Definitive Agreement or terminate this Agreement pursuant to Section 8.1(f) if a
Matching Proposal is made during such five (5) business day period (it being
understood that any amendment or modification to the terms of an Alternative
Proposal in response to a Matching Proposal shall require the delivery of a new
notice to Parent and a new five (5) business day matching period). In the event
that Company shall terminate this Agreement pursuant to Section 8.1(f) and enter
into a Definitive Alternative Agreement, Company shall deliver a copy of such
Definitive Alternative Agreement and all related agreements, exhibits and
schedules to Parent immediately after its execution by Company.
               (e) For purposes of this Agreement, “Acquisition Proposal” with
respect to Company shall mean any offer or proposal (other than the transactions
contemplated by this Agreement) relating to any Acquisition Transaction. For
purposes of this Agreement, “Acquisition Transaction” shall mean any transaction
or series of related transactions involving: (A) any purchase from Company or
acquisition by any person or “group” (as defined under Section 13(d) of the
Exchange Act and the rules and regulations thereunder) of more than a 15%
interest in the total outstanding voting securities of Company or of any Company
Subsidiary (other than an the sale of equity interests in Company Subsidiaries
effected in the ordinary course of business) or any tender offer or exchange
offer that if consummated would result in any person or “group” (as defined
under Section 13(d) of the Exchange Act and the rules and regulations
thereunder) beneficially owning 15% or more of the total outstanding voting
securities of Company or of any Company Subsidiary or any merger, consolidation,
business combination or similar transaction involving Company; (B) any sale,
lease (other than in the ordinary course of business), exchange, transfer,
license (other than in the ordinary course of business), acquisition or
disposition of more than 15%

41



--------------------------------------------------------------------------------



 



of the consolidated assets of Company; or (C) any liquidation or dissolution of
Company. For purposes of this Agreement, “Superior Offer” shall mean an
Acquisition Proposal relating to all or substantially all of the assets or at
least 100% equity securities of Company which the board of directors of Company
determines in good faith, taking into account all legal, financial and
regulatory aspects of the Acquisition Proposal, the likelihood of obtaining
financing and the identity of the Potential Acquiror, is more favorable from a
financial point of view to Company’s stockholders than the transactions
contemplated by this Agreement.
          5.3 Access to Information.
               (a) From the date of this Agreement until the Effective Time,
Company will afford to Parent, its prospective financing sources and its and
their respective authorized Representatives reasonable access during normal
business hours and upon reasonable notice to all of its facilities, personnel
and operations and to all of its and the Company Subsidiaries’ books and
records, will permit Parent and its authorized Representatives to conduct
inspections as they may reasonably request and will instruct its officers and
those of the Company Subsidiaries to furnish Parent with such financial and
operating data and other information with respect to its business and properties
as Parent may from time to time reasonably request, subject to the restrictions
set forth in the Confidentiality Agreement, dated as of October 4, 2005 between
Parent and Company (the “Confidentiality Agreement”). Parent agrees that it will
treat any such information in accordance with the Confidentiality Agreement,
which shall remain in full force and effect in accordance with its terms.
               (b) During the sixteen (16) day following the date of this
Agreement, Company shall use its reasonable efforts (i) to schedule meetings
between Parent, its Representatives and such Company Representatives as are
reasonably requested by Parent, with the members of the board of directors (or
other similar governing board) of such Company Subsidiaries as Parent may
request and with the physicians who own equity interests in the Company
Subsidiaries (“Physician Meetings”) and (ii) to cause such Company
Representatives, member of the boards of directors and physicians to attend such
Physician Meetings. Parent shall use its reasonable efforts to cause its
Representatives to be available for and to attend the Physician Meetings when
scheduled. Parent and Company will cooperate to arrange such Physician Meetings
to occur at mutually convenient times and at locations of the physicians’
choosing.
               (c) Prior to the Closing, Company shall and shall use its
reasonable efforts to cause the Company Subsidiaries and their respective
officers and employees to provide, all cooperation reasonably requested by
Parent in connection with the arrangement of any bank

42



--------------------------------------------------------------------------------



 



financing to be consummated contemporaneously with or at or after the Closing in
respect of the transactions contemplated by this Agreement, including
participation in meetings and due diligence sessions. Notwithstanding the
foregoing, Parent acknowledges and agrees that (i) none of the Company, the
Company Subsidiaries or their respective officers or employees will give, or be
deemed to have given, any representation or warranty, or provided any other
assurance, to any person, nor owe or accept any duty or responsibility to any
person, whether in contract or in tort or otherwise, nor shall any of them be
liable in respect of any Loss (as defined below) arising out of or in connection
with such bank financing, including, in connection with person’s reliance upon
any information delivered in connection with such bank financing and (ii) the
only representations or warranties made by Company in relation to Company and
the Company Subsidiaries are those expressly set forth in this Agreement and the
Ancillary Agreements and solely on the terms and conditions thereof and such
representations and warranties are made exclusively to Parent and no one else.
          5.4 Reasonable Efforts.
               (a) Subject to the terms and conditions herein provided, Parent,
Merger Sub and Company shall use reasonable efforts to take, or cause to be
taken, all actions and do, or cause to be done, all things necessary, proper or
appropriate under this Agreement, applicable laws and regulations to consummate
and make effective the transactions contemplated by this Agreement, including
(i) using reasonable efforts to obtain all necessary governmental and private
party consents, approvals or waivers, (ii) using reasonable efforts to lift any
legal bar to the Merger, and (iii) furnishing all information required under the
HSR Act. Parent shall cause Merger Sub to perform all of its obligations under
this Agreement. Notwithstanding anything to the contrary in this Agreement
(other than Section 5.14), neither Parent, the Surviving Corporation, nor
Company nor any of their Subsidiaries shall be required to (i) divest, hold
separate or license (through a trust or otherwise) any business(es), product
line(s) or asset(s), (ii) take any action or accept any limitation that would
reasonably be expected to have a Parent Material Adverse Effect or a Company
Material Adverse Effect, or (iii) agree to any of the foregoing. Parent shall
use its reasonable efforts to make all filings required to be made under the HSR
Act within ten (10) days following the date of this Agreement.
               (b) Company agrees to provide, and will cause the Company
Subsidiaries and its and their respective officers and employees to provide all
necessary cooperation reasonably requested by Parent in connection with the
Financing.
          5.5 Public Announcements. Before issuing any press release or
otherwise making any public statement with respect to the Merger or any of the
other transactions contemplated hereby, Parent, Merger Sub and Company agree to
consult with each other as to its form and substance, and agree not to issue any
such press release or general communication to employees or make any public
statement prior to obtaining the consent of the other (which shall not be
unreasonably withheld or delayed), except to the extent that Parent, Merger Sub
or Company, as the case may be, is advised by outside counsel that such public
statement may be required by applicable law (in which case the disclosing party
will provide the other parties with the opportunity to review in advance the
disclosure) or by the rules and regulations of or listing agreement with Nasdaq
Stock Market, or as may otherwise be required by the Nasdaq Stock Market or the
SEC; provided, however, that the provisions of this Section 5.5 will not
prohibit

43



--------------------------------------------------------------------------------



 



any disclosure made in connection with the enforcement of any right or remedy
relating to this Agreement or the transactions contemplated hereby.
          5.6 Notification of Certain Matters.
               (a) From the date hereof until the Effective Time, Company shall
give prompt notice to Parent and Merger Sub of (i) the occurrence or
nonoccurrence of any event the occurrence or nonoccurrence of which would be
likely to cause any representation or warranty of Company (or, to the knowledge
of Company, any Company Equityholder contained in this Agreement, the Support
Agreement or any Joinder Agreement) to be untrue or inaccurate in any material
respect at or prior to the Effective Time (together with amendments or
supplements to the Company Disclosure Statement that are necessary to correct
such inaccuracy), (ii) any material failure of Company or, to the knowledge of
Company, any Company Equityholder, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder or
thereunder, (iii) any notice or other communication from any third party
alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement, or (iv) any
facts or circumstances arise that could reasonably be expected to result in a
Company Material Adverse Effect.
               (b) From the date hereof until the Effective Time, Parent and
Merger Sub shall give prompt notice to Company of (i) the occurrence or
nonoccurrence of any event the occurrence or nonoccurrence of which would be
likely to cause any representation or warranty of Parent or Merger Sub contained
in this Agreement to be untrue or inaccurate in any material respect at or prior
to the Effective Time (together with amendments or supplements to the Parent
Disclosure Statement that are necessary to correct such inaccuracy), (ii) any
material failure of Parent or Merger Sub to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder,
(iii) any notice or other communication from any third party alleging that the
consent of such third party is or may be required in connection with the
transactions contemplated by this Agreement, or (iv) any facts or circumstances
arise that could reasonably be expected to result in a Parent Material Adverse
Effect.
               (c) For purposes of determining the accuracy of the
representations and warranties in this Agreement and the Ancillary Agreement and
for purposes of determining whether the conditions set forth in Sections 7.2(a)
and 7.1(a), respectively, have been fulfilled the Company Disclosure Statement
and the Parent Disclosure Statement shall be deemed to exclude any information
contained in any subsequent amendment or supplement thereto delivered pursuant
to Section 5.6(a) or 5.6(b) above.
               (d) From and after the date of this Agreement until the Effective
Time, (i) Parent agrees to notify promptly Company if Parent becomes aware of
any circumstances or conditions that have caused, or would be reasonably
expected to cause, any breach of, or inaccuracy in, any representation or
warranty made by Company in this Agreement or any Ancillary Agreement and (ii)
Company agrees to notify promptly Parent if Company becomes aware of any
circumstances or conditions that have caused, or would be reasonably expected to
cause, any breach of, or inaccuracy in, any representation or warranty made by
Parent in this Agreement or any Ancillary Agreement.

44



--------------------------------------------------------------------------------



 



          5.7 Indemnification Rights.
               (a) The Certificate of Incorporation and Bylaws of the Surviving
Corporation will contain provisions with respect to exculpation and
indemnification that are, to the extent permitted by the DGCL, at least as
favorable as those contained in the Articles of Incorporation and Bylaws of
Company immediately prior to the Effective Time, which provisions will not be
amended, repealed or otherwise modified for a period of six (6) years after the
Effective Time in any manner that would adversely affect the rights thereunder
of individuals who at the Effective Time were directors, officers, employees or
agents of Company unless such modification is required by law.
               (b) Prior to the Closing, Company shall purchase a “tail”
directors’ and officers’ liability insurance policy covering those persons who
are currently covered by Company’s directors’ and officers’ liability insurance
policy (the “Current Policy”) (a copy of which has been made available to
Parent). Such “tail” policy shall provide for coverage on terms and conditions
which are no less advantageous, in the aggregate, to former officers and
directors of Company than contained in the Current Policy..
          5.8 Resignation of Directors and Officers. Prior to the Effective
Time, Company shall use its reasonable efforts to deliver to Parent the
resignations of such directors and officers of Company and Company Subsidiaries
(which directors and officers are also employees of Company or Surgis
Management, Inc.) as Parent shall specify at least ten business days prior to
the Closing, effective at the Effective Time. For avoidance of doubt, no
resignation tendered pursuant to this Section 5.8 shall be considered a
resignation or termination of employment by such person.
          5.9 Employee Benefit Matters.
               (a) For a period of one year immediately following the Closing
Date, Parent, the Surviving Corporation or another Parent Subsidiary (as defined
below) shall provide each employee of Company and each employee of Surgis
Management, Inc. as of immediately prior to the Closing Date who is employed by
Parent, the Surviving Corporation or another subsidiary of Parent following the
Closing Date (the “Continuing Employees”) with employee benefits (including
retirement programs and health and welfare benefits but excluding incentive
programs and equity compensation arrangements) that are, in the aggregate, at
least substantially equivalent to those provided to such Continuing Employees as
of the date hereof; provided, that the foregoing shall not prohibit
modifications to any employee benefit plans or arrangements in the ordinary
course of business or to the extent required by applicable law. “Parent
Subsidiaries” means each entity in which Parent has an equity investment,
whether or not such investment is directly or indirectly owned, whether or not
such entity is wholly owned, majority owned or less than majority owned and
whether or not such entity is a “subsidiary” of Parent under GAAP (including,
following the Closing, Company and the Company Subsidiaries).
               (b) Subject to Section 5.9(a), Parent agrees to cause all
Continuing Employees to be eligible to participate in Parent’s 2001 Equity-Based
Compensation Plan, Parent’s Employee Stock Purchase Plan and Parent’s health and
life insurance plans, in each case, consistent with the eligibility criteria
applied by Parent to other employees of Parent and the

45



--------------------------------------------------------------------------------



 



Parent Subsidiaries. The Continuing Employees shall receive full credit for
prior years of service with Company and the Company Subsidiaries on parity with
Parent employees with respect to eligibility to participate in all Parent
employee benefit plans, programs and policies made available to employees of
Parent generally, in each case, to the extent permitted by law and the terms of
such plans.
               (c) From and after the Closing Date, the Surviving Corporation
and its Subsidiaries will honor in accordance with their terms all existing
severance, employment or other similar agreements between Company or any of the
Company Subsidiaries and any current or former officer, director, employee or
consultant of Company or any of the Company Subsidiaries that have been
disclosed on the Company Disclosure Statement.
               (d) Notwithstanding the preceding, nothing in this Section 5.9 or
this Agreement shall confer upon any Continuing Employee any right or claim to
continue in the employ of the Parent, the Surviving Corporation, or any Parent
Subsidiary or other affiliate of Parent or shall interfere with or restrict in
any way the right of Parent, the Surviving Corporation, or any Parent Subsidiary
or other affiliate of Parent, which rights are hereby expressly reserved, to
remove, terminate or discharge any Continuing Employee at any time for any
reason or no reason.
               (e) Nothing contained in this Section 5.9 shall create any third
party beneficiary rights in any employee or former employee (including any
dependent thereof) of Company, any of the Company Subsidiaries or the Surviving
Corporation of any nature or kind whatsoever. Notwithstanding anything to the
contrary contained herein, compensation provided to Continuing Employees shall
be determined by Parent in its sole discretion.
          5.10 Board Recommendation. Subject to its fiduciary duties under
applicable Law, the Board shall recommend that the stockholders of Company adopt
this Agreement and approve the Merger and the transactions contemplated herein.
          5.11 Shareholder Vote. Notwithstanding any Adverse Recommendation
Change, Company shall, as soon as practicable after the date hereof (and in any
event within ten (10) calendar days of the date hereof), either (i) take all
action necessary in accordance with applicable Law and its Certificate of
Incorporation and Bylaws to duly call a meeting of the stockholders of Company
for the purpose of having all of the stockholders of Company approve this
Agreement or (ii) take all action necessary to obtain the written consent of all
Company Equityholders in accordance with applicable Law and the Certificate of
Incorporation and Bylaws of Company for the purpose of having all of the
stockholders of Company approve this Agreement.
          5.12 Taxes.
               (a) The Company Equityholders, Company, the Shareholders
Representatives and Parent will cooperate fully, as and to the extent reasonably
requested by the other parties, in connection with any Tax matters relating to
Company (including by the provision of reasonably relevant records or
information). The party requesting such cooperation will pay the reasonable
out-of-pocket expenses of the other parties.

46



--------------------------------------------------------------------------------



 



               (b) All Tax sharing agreements or similar agreements and all
powers of attorney with respect to or involving Company shall be terminated
prior to the Closing.
               (c) The Company Equityholders and Parent shall bear equally all
transfer Taxes incurred in connection with the transactions contemplated by this
Agreement. Parent, or the Company Equityholders as the case may be, shall
execute and deliver to the other at the Closing any certificates or other
documents as may reasonably be requested to perfect any exemption from any such
transfer Tax or otherwise comply with applicable reporting requirements with
respect to such transfer Taxes.
               (d) The Company Equityholders shall pay (i) all Taxes of Company
for all Taxable periods ending on or before the Closing Date and the portion
through the end of the Closing Date for any Taxable period that includes (but
does not end on) the Closing Date (“Pre-Closing Tax Period”), (ii) all Taxes of
any member of an affiliated, consolidated, combined or unitary group of which
Company is or was a member on or prior to the Closing Date, including pursuant
to Treas. Reg. § 1.1502-6 or any analogous or similar state, local, or foreign
tax law or regulation and (iii) any and all Taxes of any person imposed on
Company for any period as a transferee or successor in respect of a transaction
occurring on or before the Closing Date, by law, contract, or otherwise;
provided, however, that (A) the Company Equityholders shall be liable for Taxes
pursuant to clauses (i), (ii) and (iii) above only to the extent that such Taxes
exceed the amount, if any, reserved for such Taxes in computing Closing Working
Capital and (B) the Company Equityholders shall not be held liable for any Taxes
attributable to actions not in the ordinary course of business and not
contemplated by this Agreement taken by Parent or Company after the Closing.
               (e) In the case of any Taxable period that includes (but does not
end on) the Closing Date (a “Straddle Period”), the amount of any Taxes of
Company based upon or measured by net income or gain which relate to the
Pre-Closing Tax Period will be determined based on an interim closing of the
books as of the close of business on the Closing Date and for such purpose, the
Taxable period of any partnership or other pass-through entity in which Company
holds a beneficial interest will be deemed to terminate at such time. The amount
of Taxes of Company other than transfer Taxes and Taxes that are based upon or
measured by net income or gain for a Straddle Period which relate to the
Pre-Closing Tax Period will be deemed to be the amount of such Tax for the
entire Taxable period multiplied by a fraction, the numerator of which is the
number of days in the portion of the Taxable period ending on the Closing Date
and the denominator of which is the number of days in such Straddle Period.
               (f) The Shareholders Representatives shall prepare and duly and
timely file (i) all Tax Returns of Company that are required to be filed on or
before the Closing Date, (ii) all Tax Returns of Company that are required to be
filed after the Closing Date for any taxable period ending on or before the
Closing Date, and (iii) all Tax Returns required to be filed with respect to
Transfer Taxes (collectively, “Shareholder Returns”). All Shareholder Returns
shall be prepared on a basis consistent with the most recent Tax Returns of
Company except to the extent that either the Shareholder Representative
determines that there is no reasonable basis for a position taken on any such
recent Tax Return or Parent consents to the Company’s taking a different
position, such consent not to be unreasonably withheld, conditioned, or delayed.
Not later than thirty (30) days prior to the due date for filing of a
Shareholder Return, the

47



--------------------------------------------------------------------------------



 



Shareholders Representatives shall provide Parent with a copy of such
Shareholder Return. The Shareholders Representatives shall make such changes to
the Shareholder Return as Parent may reasonably request, and shall not file such
Shareholder Return without Parent’s consent, which shall not be unreasonably
withheld, conditioned, or delayed. Parent shall prepare and file all Tax Returns
other than Shareholder Returns; provided, however, that not later than thirty
(30) days prior to the due date for filing of a Straddle Period Tax Return, and
not later than thirty (30) days prior to filing any amended Tax Return related
to the Pre-Closing Tax Period, Parent shall provide the Shareholders
Representatives with a copy of such Tax Return, shall make such changes to the
portions of the Tax Return that relate to the Pre-Closing Tax Period as the
Shareholders Representatives may reasonably request, and shall not file such Tax
Return without the Shareholders Representatives’ consent, which shall not be
unreasonably withheld, conditioned, or delayed. In the case of a Straddle Period
Tax Return, the Company Equityholders shall pay to Parent the Company
Equityholders’ share of any Taxes due with respect to such Tax Return
(determined pursuant to clauses (d) and (e) above) not later than seven (7) days
prior to the date for filing such Tax Return.
               (g) Company shall promptly remit to the Shareholders
Representatives for distribution to the Company Equityholders any refund of
Taxes of Company with respect to a Pre-Closing Tax Period, except to the extent
that (i) such refund was reflected as an asset on the Closing Working Capital
Statement, (ii) such refund is attributable to actions not in the ordinary
course of business taken by Parent or Company on the Closing Date and after the
Closing, or (iii) such refund is attributable to the carryback of a Tax
attribute (including a net operating loss, net capital loss, foreign tax credit,
or research and development credit) arising in a period other than a Pre-Closing
Tax Period (a “Post-Closing Tax Period”), and the carryback of such Tax
attribute does not reduce the amount of any refund that would otherwise be
received by the Company Equityholders. Any refund of Taxes with respect to a
Straddle Period shall be apportioned between the Pre-Closing and Post-Closing
Tax Periods in accordance with clause (e) of this Section 5.12 (Straddle
Periods). All other refunds of Taxes of Company shall be for the account of
Company.
               (h) If the Company Equityholders pay a Tax for a Pre-Closing Tax
Period as a result of an adjustment by a Governmental Entity of a Tax Return for
such periods, and Company actually realizes a Tax benefit (including a refund,
credit, or reduction in Tax) in a period other than a Pre-Closing Tax Period as
a result of such adjustment, Company shall pay the amount of such Tax benefit to
the Shareholders Representatives for distribution to the Company Equityholders
within thirty (30) days after the filing of a Tax Return reflecting such Tax
benefit (subject to the Company Equityholders entering into an indemnity
arrangement reasonably satisfactory to Parent and providing for the return of
such payment if such Tax benefit is ultimately disallowed).
               (i) Resolution of Tax Disputes.
                    (i) If Parent receives notice of a claim by a Governmental
Entity in respect of Taxes of Company for a Pre-Closing Period which may give
rise to a liability of Company Equityholders under this Agreement (a
“Pre-Closing Tax Claim”), then Parent will promptly give written notice to the
Shareholders Representatives; provided, however, that no delay on

48



--------------------------------------------------------------------------------



 



the part of Parent in notifying the Shareholders Representatives will relieve
the Company Equityholders from any obligation under this Section 5.12, except to
the extent such delay actually and materially prejudices the Company
Equityholders.
                    (ii) The Shareholders Representatives will be entitled to
participate at their own cost and expense in the defense of any Pre-Closing Tax
Claim that is the subject of a notice given by Parent pursuant to clause
(i) above. In addition, the Shareholders Representatives will have the right to
defend Company against the Pre-Closing Tax Claim with counsel of its choice
reasonably satisfactory to Parent so long as (A) the Shareholders
Representatives give written notice to Parent within fifteen days after Parent
has given notice of the Pre-Closing Tax Claim that the Company Equityholders
will indemnify Parent from and against the entirety of any and all Losses Parent
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by the Pre-Closing Tax Claim (including any Taxes arising in a
Post-Closing Tax Period as the result of the resolution of such Pre-Closing Tax
Claim), (B) the Shareholders Representatives provide Parent with evidence
reasonably acceptable to Parent that the Company Equityholders will have
adequate financial resources to defend against the Pre-Closing Tax Claim and
fulfill its indemnification obligations hereunder, and (C) the Shareholders
Representatives conduct the defense of the Pre-Closing Tax Claim actively and
diligently; provided, however, that the Company Equityholders will pay the fees
and expenses of separate co-counsel retained by Parent that are incurred prior
to the Shareholder Representative’s assumption of control of the defense of the
Pre-Closing Tax Claim.
                    (iii) The Shareholders Representatives will not consent to
the entry of any judgment or enter into any compromise or settlement with
respect to a Pre-Closing Tax Claim without the prior written consent of Parent,
which shall not be unreasonably conditioned, withheld, or delayed.
                    (iv) If the Shareholders Representatives do not deliver the
notice contemplated by clause (i)(i) of this Section 5.12, or the evidence
contemplated by clause (i)(ii), within fifteen (15) days after Parent has given
notice of the Pre-Closing Tax Claim, or otherwise at any time fails to conduct
the defense of the Pre-Closing Tax Claim actively and diligently, Parent may
defend, and may consent to the entry of any judgment or enter into any
compromise or settlement with respect to, the Pre-Closing Tax Claim in any
manner it may deem appropriate (and Parent need not consult with, or obtain any
consent from, the Shareholders Representatives in connection therewith). If such
notice and evidence is given on a timely basis and the Shareholders
Representatives conduct the defense of the Pre-Closing Tax Claim actively and
diligently but any of the other conditions in clause (ii) of this Section 5.12
is or becomes unsatisfied, Parent may defend, and may consent to the entry of
any judgment or enter into any compromise or settlement with respect to, the
Pre-Closing Tax Claim; provided, however, that the Company Equityholders will
not be bound by the entry of any such judgment not consented to, or any such
compromise or

49



--------------------------------------------------------------------------------



 



settlement effected, without its prior written consent (which consent will not
be unreasonably conditioned, withheld, or delayed). If that Parent conducts the
defense of the Pre-Closing Tax Claim pursuant to this Section 5.12(i)(iv), the
Company Equityholders shall (x) advance Parent promptly and periodically the
costs of defending against the Pre-Closing Tax Claim (including reasonable
attorneys’ fees and expenses) and (y) remain responsible for any and all other
Losses that Parent may incur or suffer resulting from, arising out of, relating
to, in the nature of or caused by the Pre-Closing Tax Claim.
          5.13 Audited Financial Statements. Promptly, after execution of this
Agreement, Company shall use its reasonable efforts to cause to be prepared an
audited consolidated balance sheet, income statement and statement of cash flow
(including, in each case, any related notes thereto) of Company as of and for
the year ended December 31, 2005 (the “Audited Financial Statements”). Company
shall use reasonable efforts to cause the Audited Financial Statements to be
prepared as promptly as practicable. To the extent paid prior on or prior to the
Closing Date, Parent shall reimburse Company for all amounts in excess of
$200,000 (the “Additional Audit Expenses”) paid in respect of the preparation of
the Audited Financial Statements.
          5.14 Certain Operating Agreements.
               (a) Company will use its reasonable efforts to have waived the
restrictions in:
                    (i) Section 5.11.2 of the limited partnership agreement, and
Section 1.6 of the management agreement of West Houston Ambulatory Surgical
Associates, L.P. and Section 5.11.2 of the Second Amended and Restated Agreement
of Limited Partnership of Houston Ambulatory Surgical Associates, L.P. (West
Houston Ambulatory Surgical Associates, L.P. and Houston Ambulatory Surgical
Associates, L.P. collectively, “West Houston ”) to the extent the foregoing
provisions would restrict the Parent’s ownership of Memorial Hermann Northwest
Surgery Center; and
                    (ii) Section 12.2.3 of the operating agreement of Northeast
Ohio Surgery Center, L.L.C. (“Northeast Ohio ”) to the extent the foregoing
provisions would restrict the Parent’s ownership of Zeeba Surgery Center.
               (b) In the event Company does not obtain the waiver from West
Houston referred to in Section 5.14(a)(i), the Merger Consideration will be
reduced as set forth in Schedule 5.14(b) of the Company Disclosure Statement and
Company will cause its ownership interest in West Houston to be transferred
prior to the Closing in accordance with the terms set forth in the letter dated
the date hereof between Company and Parent (the “Side Letter”).
               (c) In the event Company does not obtain the waiver from
Northeast Ohio referred to in Section 5.14(a)(ii), Parent and Company will cause
Parent’s ownership

50



--------------------------------------------------------------------------------



 



interest in Zeeba Surgery Center to be transferred prior to the Closing in
accordance with the terms set forth in the Side Letter.
          5.15 De Novo Ambulatory Surgery Center.
               (a) Company will use its reasonable efforts to, at or prior to
Closing, execute and consummate the funding of Company’s capital commitment
under, the partnership, operating or other similar agreements with respect to
St. Luke’s Surgery Center, LLP (the “St. Luke’s Center”).
               (b) In the event Company does not, at or prior to the Closing,
execute and consummate the funding of Company’s capital commitment under, a
partnership agreement with respect to the St. Luke’s Center, the Merger
Consideration will be reduced as set forth in Schedule 5.15(b) of the Company
Disclosure Statement and the parties will comply with the related provisions of
the Side Letter.
ARTICLE VI
CONDITIONS TO THE OBLIGATIONS OF EACH PARTY
     The respective obligations of each party to this Agreement to effect the
Merger shall be subject to the fulfillment on or before the Effective Time of
each of the following conditions, any one or more of which may be waived in
writing by all the parties hereto:
          6.1 Governmental Clearances. All applicable waiting periods under the
HSR Act shall have expired or terminated. In addition, other than the filing of
the Certificate of Merger which shall be accomplished as provided in
Section 1.2, all authorizations, consents, orders or approvals of, or
declarations or filings with, or expirations of waiting periods imposed by, any
Government Entity that are required to be obtained or made prior to Closing
shall have been obtained or filed.
          6.2 Statute or Decree. No statute, rule, regulation, writ, order,
temporary restraining order or preliminary or permanent injunction shall have
been enacted, entered, promulgated or enforced by any court or other tribunal or
governmental body or authority, which remains in effect, and prohibits the
consummation of the Merger or otherwise makes it illegal, nor shall any
governmental agency have instituted any action, suit or proceeding which remains
pending and which seeks, and which is reasonably likely, to enjoin, restrain or
prohibit the consummation of the Merger in accordance with the terms of this
Agreement.
ARTICLE VII
CONDITIONS TO THE OBLIGATIONS OF COMPANY, PARENT AND MERGER SUB
          7.1 Additional Conditions To The Obligations Of Company. The
obligations of Company to effect the Merger shall be subject to the fulfillment
of each of the following additional conditions, any one or more of which may be
waived in writing by Company:

51



--------------------------------------------------------------------------------



 




               (a) The representations and warranties of Parent and Merger Sub
set forth in this Agreement that are qualified by materiality or Parent Material
Adverse Effect shall be true and correct, and the representations and warranties
of Parent and Merger Sub set forth in this Agreement that are not so qualified
shall be true and correct in all material respects, in each case, as of the
Closing Date (except to the extent such representations and warranties speak as
of a specific date or as of the date hereof, in which case such representations
and warranties shall be so true and correct or true and correct in all material
respects, as the case may be, as of such specific date or as of the date hereof,
respectively).
               (b) Parent and Merger Sub shall have performed and complied in
all material respects with all agreements and obligations required by this
Agreement to be performed or complied with by them on or prior to the Closing
Date.
               (c) Parent and Merger Sub shall have furnished a certificate or
certificates of Parent and Merger Sub executed on behalf of one or more of their
respective officers to evidence compliance with the conditions set forth in
Section 7.1(a) and (b) of this Agreement.
          7.2 Additional Conditions To The Obligations Of Parent And Merger Sub.
The obligations of Parent and Merger Sub to effect the Merger shall be subject
to the fulfillment of each of the following additional conditions, any one or
more of which may be waived in writing by Parent:
               (a) The representations and warranties of Company and the Company
Equityholders set forth in this Agreement and in the Ancillary Agreements that
are qualified by materiality or Company Material Adverse Effect shall be true
and correct, and the representations and warranties of Company and the Company
Equityholders set forth in this Agreement and the Ancillary Agreements that are
not so qualified shall be true and correct in all material respects, in each
case, as of the Closing Date (except to the extent such representations and
warranties speak as of a specific date or as of the date hereof, in which case
such representations and warranties shall be so true and correct or true and
correct in all material respects, as the case may be, as of such specific date
or as of the date hereof, respectively).
               (b) Company and the Company Equityholders shall have performed
and complied in all material respects with all agreements and obligations
required by this Agreement and the Ancillary Agreements to be performed or
complied with by any of them on or prior to the Closing Date.
               (c) Company and New Mountain shall have furnished a certificate
of Company executed by one of its officers to evidence its compliance with the
conditions set forth in Section 7.2(a) and (b) of this Agreement.
               (d) The approvals, consents, notifications, waivers and releases
from and to third parties set forth in Schedule 7.2(d) of the Company Disclosure
Statement shall have been made or obtained, in a manner reasonably satisfactory
in form and substance to Parent and its counsel, and no such approval, consent,
notification, waiver or release shall have been revoked or rescinded.

52



--------------------------------------------------------------------------------



 



               (e) Parent shall have received (i) a certificate of good standing
from the jurisdiction of organization of Company dated no more than five
(5) business days prior the Closing Date and (ii) a certificate from the
Secretary of Company certifying as to (x) the incumbency and signatures of the
officers of Company executing and delivering this Agreement and the Ancillary
Agreements and (y) the resolutions, consents and other approvals of the Board
and the stockholders of the Company with respect to this Agreement, the
Ancillary Agreements and the transactions contemplated hereby and thereby;
               (f) The New Mountain Advisory Agreement shall have been
terminated.
               (g) Company will have delivered to Parent a certification (in
such form as may be reasonably requested by counsel to Parent) conforming to the
requirements of Treasury Regulations 1.1445-2(c)(3) and 1.897-2(h), in the form
attached as Exhibit C.
               (h) Each of the Ancillary Agreements to be executed and delivered
by Company and/or the Shareholder Representative on or prior to the Closing Date
shall have been executed and delivered by Company and/or the Shareholder
Representative.
               (i) Company Equityholders holding shares of Company Common Stock,
Company Warrants and Company Options representing at least eighty percent (80%)
of the Company Common Stock outstanding as of the Closing Dates on a
fully-diluted basis hall have executed and delivered a Joinder Agreement.
               (j) Parent and Merger Sub shall have obtained the proceeds of the
Financing contemplated by the Commitment Letter.
               (k) Company shall have delivered to Parent the Audited Financial
Statements which shall be accompanied by an unqualified audit opinion from
Company’s independent public accountants. Based upon the information contained
in such Audited Financial Statements a calculation shall be derived to calculate
consolidated earnings before, interest, taxes, depreciation and amortization for
2005, as determined in accordance with Schedule 7.2(k) of the Company Disclosure
Statement (“EBITDA”) and EBITDA shall be at least $11,700,000.
ARTICLE VIII
TERMINATION
          8.1 Termination. This Agreement may be terminated at any time prior to
the Effective Time:
               (a) by mutual written consent duly authorized by the boards of
directors of Parent and Company;
               (b) by either Company or Parent if the Merger shall not have been
consummated by April 15, 2006 (the “Outside Date”), which date may be extended
by mutual consent of the parties hereto, for any reason; provided, however, that
the right to terminate this

53



--------------------------------------------------------------------------------



 



Agreement under this Section 8.1(b) shall not be available to any party whose
action or failure to act has been a principal cause of or resulted in the
failure of the Merger to occur on or before such date and such action or failure
to act constitutes a material breach of this Agreement. Notwithstanding the
foregoing, if the failure to consummate the Merger by the Outside Date is due to
a delay in obtaining approval for the transactions contemplated by this
Agreement pursuant to the HSR Act, if required, the Outside Date shall be the
earlier of (a) June 1, 2006 or (b) five (5) business days after approval of the
transactions contemplated by this Agreement pursuant to the HSR Act;
               (c) by either Company or Parent if (i) a statute, rule,
regulation or executive order shall have been enacted, entered or promulgated
prohibiting the consummation of the Merger substantially on the terms
contemplated hereby or (ii) a court of competent jurisdiction or other
Government Entity shall have issued an order, decree or ruling or taken any
other action, in any case having the effect of permanently restraining,
enjoining or otherwise prohibiting the Merger;
               (d) by Company, upon a breach of any representation, warranty,
covenant or agreement on the part of Parent set forth in this Agreement, or if
any representation or warranty of Parent shall have become untrue, in either
case such that the conditions set forth in Section 7.1(a) or Section 7.1(b)
would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided that such
inaccuracy in Parent’s representations and warranties or breach by Parent
remains uncured on the date which is twenty (20) business days following written
notice of such breach or inaccuracy from Company to Parent (it being understood
that Company may not terminate this Agreement pursuant to this Section 8.1(d) if
it shall have materially breached this Agreement and remains in breach of this
Agreement as of the date of such termination);
               (e) by Parent, upon a breach of any representation, warranty,
covenant or agreement on the part of Company or any Company Equityholder set
forth in this Agreement or any Ancillary Agreement, or if any representation or
warranty of Company or any Company Equityholder herein or therein shall have
become untrue, in either case such that the conditions set forth in
Section 7.2(a) or Section 7.2(b) would not be satisfied as of the time of such
breach or as of the time such representation or warranty shall have become
untrue, provided that such inaccuracy in Company’s or any Company Equityholders’
(as the case may be) representations and warranties or breach by Company or any
Company Equityholder (as the case may be) remains uncured on the date which is
twenty (20) business days following written notice of such breach or inaccuracy
from Parent to Company (it being understood that Parent may not terminate this
Agreement pursuant to this Section 8.1(e) if it shall have materially breached
this Agreement and remains in breach of this Agreement as of the date of such
termination and such breach shall have given rise to the breach by Company or
the applicable Company Equityholder);
               (f) by Company, upon written notice to Parent, if the Board shall
have resolved to enter into, subject to the terms of this Agreement, including
Sections 5.2 and 8.3 hereof, an Alternative Definitive Agreement; provided, that
Company shall not be permitted to terminate this Agreement pursuant to this
Section 8.1(f) unless Company shall have complied with its obligations under
Section 5.2 and Section 8.3 and the entering into such other definitive
agreement is otherwise permitted by Section 5.2; or

54



--------------------------------------------------------------------------------



 



               (g) by Parent upon written notice to Company, at any time after
5:00 p.m. Central Time on February 12, 2006 and prior to 5:00 p.m. Central Time
on February 13, 2006, if Parent determines in good faith that, as a result of
(i) the Physician Meetings or (ii) the failure (other than as a result of
Parent’s actions) to complete Physician Meetings with respect to ambulatory
surgery centers representing at least eighty percent (80%) of the consolidated
earnings before interest, taxes, depreciation and amortization of Company
requested by Parent by such date, it is inadvisable for Parent to proceed with
the Merger. In the event of any such termination Parent shall deliver to Company
a notice setting forth in reasonable detail the reasons for Parent’s decision to
terminate this Agreement.
          8.2 Notice of Termination. Except as otherwise provided in this
Agreement, any termination of this Agreement pursuant to Section 8.1 will be
effective immediately upon the delivery of a valid written notice of the
terminating party to the other parties hereto. No termination of this Agreement
shall affect the obligations of the parties contained in the Confidentiality
Agreement, all of which obligations shall survive termination of this Agreement
in accordance with their terms. In the event of the termination of this
Agreement pursuant to Section 8.1, this Agreement, other than the provisions of
Sections 3.23 (Finders or Brokers), 4.7 (Finders or Brokers), 5.3(a)
(Confidentiality), 5.5 (Public Announcements), 8.2 (Notice of Termination), 8.3
(Expenses; Termination Fees), 10.6 (Governing Law), 10.7(b) (Jurisdiction) 10.8
(Waiver of Jury Trial), will then be null and void and have no further force and
effect and all other rights and liabilities of the parties hereunder will
terminate without any liability of any party to any other party, except for
liabilities arising in respect of breaches under this Agreement by any party on
or prior to the termination date.
          8.3 Expenses; Termination Fees.
               (a) Subject to the application of Section 1.6 relating to the
Seller Transaction Expenses, Section 5.13 relating to Additional Audit Expenses
and Sections 8.3(b) and (c) below, whether or not the Merger is consummated, all
fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses.
               (b) If this Agreement is terminated pursuant to Section 8.1(f),
then Company shall pay to Parent on the date of such termination by wire
transfer of immediately available funds to an account designated by Parent a
termination fee in an amount equal to $6,000,000 (the “Parent Termination Fee”)
and shall reimburse Parent for the documented out-of-pocket fees and expenses
reasonably incurred by Parent and Merger Sub in connection with this Agreement
and the transactions contemplated hereby (including fees and other amounts
payable to banks, investment banking firms and other financial institutions, and
their respective agents and counsel, and all fees of counsel, accountants and
consultants to Parent and its affiliates (whether or not such fees and other
payments are measured by or based on a percentage of the Parent Termination Fee
or the proposed aggregate Merger Consideration) up to an aggregate of $500,000
(the “Parent Expenses”). Company shall reimburse such Parent Expenses, promptly
after receiving an invoice therefor from Parent. Parent may deliver such invoice
on or after the date on which Company is obligated to pay the Parent Termination
Fee to Parent.

55



--------------------------------------------------------------------------------



 



               (c) If this Agreement is terminated pursuant to Section 8.1(b)
and at the time of such termination all of the conditions to Parent’s
obligations under this Agreement (other than the condition set forth in
Section 7.2(j)) shall have been satisfied, then Parent shall pay to Company on
the date of such termination by wire transfer of immediately available funds to
an account designated by Company a termination fee in an amount equal to
$6,000,000 (the “Company Termination Fee” ) and shall reimburse Company for the
documented out-of-pocket fees and expenses reasonably incurred by Company in
connection with this Agreement and the transactions contemplated hereby
(including fees and other amounts payable to banks, investment banking firms and
other financial institutions, and their respective agents and counsel, and all
fees of counsel, accountants and consultants to Company and its affiliates
(whether or not such fees and other payments are measured by or based on a
percentage of the Company Termination Fee or the proposed aggregate Merger
Consideration) up to an aggregate of $500,000 (the “Company Expenses”). Parent
shall reimburse such Company Expenses, promptly after receiving an invoice
therefor from Company. Company may deliver such invoice on or after the date on
which Parent is obligated to pay the Company Termination Fee to Company.
ARTICLE IX
INDEMNIFICATION
          9.1 Grant of Indemnification.
               (a) The Company Equityholders, subject to the limitations set
forth in Section 9.3, shall jointly and severally indemnify, defend and hold
harmless Parent and each of its affiliates (including, following the Closing,
Company and each of the Company Subsidiaries), and the Representatives of each
of the foregoing persons (each, a “Parent Indemnified Person”) from and against
any and all claims, losses, liabilities, obligations, lawsuits, Actions,
investigations, governmental orders, deficiencies, liens, encumbrances, damages,
costs and expenses of whatever nature, accrued, absolute, contingent or
otherwise, including interest, penalties, fines, reasonable attorney’s fees and
other costs of investigation, defense and enforcement and all amounts paid in
settlement whether or not involving a third party claim (“Losses”) that are
suffered or incurred by such Parent Indemnified Persons as a result of, arising
out of or directly or indirectly relating to:
                    (i) any breach of, or inaccuracy in, any representation or
warranty made by Company in this Agreement, any Ancillary Agreement or in any
document, schedule, instrument or certificate delivered pursuant to this
Agreement or any Ancillary Agreement (in each case, as such representation or
warranty would read if all qualifications as to materiality, substantial
compliance and “Company Material Adverse Effect” were deleted therefrom, except
for the reference to “Company Material Adverse Effect in the first clause of
Section 3.8 and for Section 3.19) ;
                    (ii) any breach or violation of any covenant or agreement of
Company to the extent required to be performed or complied with by

56



--------------------------------------------------------------------------------



 



Company prior to the Closing in or pursuant to this Agreement or any Ancillary
Agreement;
                    (iii) amounts payable by the Company in respect of
Dissenting Shares in excess of the Share Price; and
                    (iv) any claim, action, suit or proceeding (including any
appraisal proceeding brought under Section 262 of the DGCL) brought by any
actual or alleged current or former stockholder, optionholder or warrantholder
of Company in connection with the transactions contemplated by this Agreement.
               (b) Each Company Equityholder shall severally (and solely with
respect to itself) indemnify, defend and hold harmless the Parent Indemnified
Persons from and against any and all Losses that are suffered or incurred by
such Parent Indemnified Persons as a result of, arising out of or directly or
indirectly relating to:
                    (i) any breach of, or inaccuracy in, any representation or
warranty made by such Company Equityholder in this Agreement, the Joinder
Agreement, the Support Agreement or any other Ancillary Agreement or in any
document, schedule, instrument or certificate delivered pursuant to this
Agreement, the Joinder Agreement, the Support Agreement or any other Ancillary
Agreement; and
                    (ii) any breach or violation of any covenant or agreement of
such Company Equityholder in or pursuant to this Agreement, the Joinder
Agreement, the Support Agreement or any other Ancillary Agreement.
               (c) Parent shall indemnify, defend and hold Company and,
following the Closing, the Company Equityholders, and their respective
affiliates and the Representatives of each of the foregoing persons (each, a
“Seller Indemnified Person”) from and against any Losses suffered or incurred by
any such Seller Indemnified Person as a result of, arising out of or directly or
indirectly relating to:
                    (i) any breach of, or inaccuracy in, any representation or
warranty made by Parent or Merger Sub in this Agreement or any other Ancillary
Agreement or in any document, schedule, instrument or certificate delivered
pursuant to this Agreement or any other Ancillary Agreement; and
                    (ii) any breach or violation of any convenant or agreement
of Parent or Merger Sub to the extent required to be performed or complied with
by Company Merger Sub prior to the Closing in or pursuant to this Agreement or
any Ancillary Agreement.
          9.2 Representation, Cooperation; Settlement etc..
               (a) Each party agrees to give prompt notice to the other(s) of
any claim which might give rise to a claim based on the indemnity contained in
this Article, stating

57



--------------------------------------------------------------------------------



 



the nature and basis of the claim and the amount thereof; provided, however,
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party will relieve the Indemnifying Party from any obligation under this
Article IX, except to the extent such delay actually and materially prejudices
the Indemnifying Party.
               (b) In the event any claim, action, suit or proceeding is brought
against a party (the “Indemnified Party”) with respect to which another party
(the “Indemnifying Party”) may have liability under this Article, the
Indemnified Party shall permit the Indemnifying Party (or the Shareholder
Representative in the case of the Company Equityholders) to assume the defense
of any such claim or any litigation resulting from such claim, provided, that
(x) Parent shall not be required to permit the Shareholder Representative to
assume the defense of any third party claim which if not paid, discharged or
otherwise complies with would result in interruption or cessation of the conduct
of Company’s or the Company Subsidiaries’ business and (y) the Indemnifying
Party (or the Shareholder Representative in the case of the Company
Equityholders) will have the right to defend the Indemnified Party against the
claim only so long as (i) the claim involves only money damages and does not
seek an injunction or other equitable relief against the Indemnified Party,
(ii) the Indemnified Party has not been advised by counsel that an actual or
potential conflict exists between the Indemnified Party and the Indemnifying
Party (or the Shareholder Representative in the case of the Company
Equityholders) in connection with the defense of the claim, (iii) the claim does
not relate to or otherwise arise in connection with Taxes or any criminal or
regulatory enforcement matter, and (iv) the Indemnifying Party (or the
Shareholder Representative in the case of the Company Equityholders) conducts
the defense of the claim actively and diligently. Failure of the Indemnifying
Party (or the Shareholder Representative in the case of the Company
Equityholders) to notify the Indemnified Party of its election to defend any
such claim or action by a third party within 20 days after notice thereof shall
have been given by the Indemnified Party, shall be deemed a waiver of any such
election. If the Indemnifying Party (or the Shareholder Representative in the
case of the Company Equityholders) assumes the defense of such claim or
litigation resulting therefrom, the obligations of the Indemnifying Party (or
the Shareholder Representative in the case of the Company Equityholders)
hereunder as to such claim shall include taking all steps reasonably necessary
in the defense or settlement of such claim or litigation resulting therefrom,
including the retention of counsel reasonably satisfactory to the Indemnified
Party, and holding the Indemnified Party harmless from and against any and all
damage resulting from, arising out of, or incurred with respect to any
settlement approved by the Indemnifying Party or any judgment in connection with
such claim or litigation resulting therefrom. The Indemnifying Party (or the
Shareholder Representative in the case of the Company Equityholders) shall not,
in the defense of such claim or litigation, consent to the entry of any judgment
(other than a judgment of dismissal on the merits with costs) except with the
written consent of the Indemnified Party nor enter into any settlement (except
with the written consent of the Indemnified Party) which does not include as an
unconditional terms thereof the giving by the claimant or the plaintiff to the
Indemnified Party of a release from all liability in respect to such claim or
litigation.
               (c) If the Indemnifying Party (or the Shareholder Representative
in the case of the Company Equityholders) shall not assume the defense of any
such claim by a third party or litigation resulting therefrom, and until the
defense thereof is assumed the Indemnified Party may defend against such claim
or litigation in such manner as it deems appropriate. The Indemnifying Party
shall, in accordance with the provisions hereof, promptly reimburse the

58



--------------------------------------------------------------------------------



 



Indemnified Party for the amount of any settlement reasonably entered into by
the Indemnified Party and for all damage incurred, costs and expenses by the
Indemnified Party in connection with the defense against or settlement of such
claim or litigation. Prior to any Indemnifying Party (or the Shareholder
Representative in the case of the Company Equityholders) assuming the defense of
any claim pursuant to this Section 9.2, such Indemnifying Party (or the
Shareholder Representative in the case of the Company Equityholders) must first
have agreed in writing to the satisfaction of the Indemnified Party, that the
claim to be defended against is subject to Indemnification under this Agreement.
Notwithstanding anything contained in this Agreement to the contrary, in the
event that the Indemnifying Party (or the Shareholder Representative in the case
of the Company Equityholders) may not assume the defense of any third party
claim due to any of the factors set forth in the proviso of the first sentence
of Section 9.2(a), the Indemnifying Party shall not be bound by any
determination of any proceeding relating to such claim or any compromise of
settlement effected with respect to such claim without the written consent of
the Indemnifying Party (or the Shareholder Representative in the case of the
Company Equityholders) which consent shall not be unreasonably withheld or
delayed.
          9.3 Limitations of Liability.
               (a) The maximum liability of each Company Equityholder executing
the Joinder Agreement’s for any claim for indemnification pursuant to
Section 9.1(a)(i) shall not exceed the amount of such Company Equityholder’s
Indemnification Share (as defined below) of ten percent (10%) of the Initial
Merger Consideration; provided, however, that the limitation set forth in this
Section 9.3(a) shall not apply to any claim for indemnification based on a
breach of or inaccuracy in any representation or warranty contained in any of
Sections 3.1(a), 3.2, 3.3(a), 3.3(b)(i) and (ii), 3.4, 3.10(a) (last sentence),
3.15 or 3.23. For purposes of this Agreement the “Indemnification Share” of a
Company Equityholder executing a Joinder Agreement means a fraction the
numerator of which is such Company Equityholder’s Pro Rata Share of the Merger
Consideration and the denominator of which is the aggregate Pro Rata Shares of
the Merger Consideration attributable to all Company Equityholders executing
Joinder Agreements. For the avoidance of doubt, the parties hereto agree and
acknowledge that any claims for indemnification by Parent Indemnified Persons
under this Agreement shall, to the extent possible, first be made against the
Escrow Fund, and that any payments therefrom to the Parent Indemnified Persons
would be effective a payment by each Company Equityholder in accordance with
their respective Pro Rata Shares.
               (b) No Company Equityholder shall have any obligation to
indemnify any Parent Indemnified Person pursuant to the provisions of
Section 9.1(a)(i) unless and until the aggregate of all Losses suffered or
incurred by Parent which would otherwise be subject to indemnification hereunder
exceeds $2,000,000 (the “Deductible”); provided, however, that all Losses
suffered or incurred by Parent for Pre-Closing Tax Claims and the breach of or
inaccuracy in any representation or warranty contained in any of
Sections 3.1(a), 3.2, 3.3(a), 3.3(b)(i) and (ii), 3.4, 3.10(a) (last sentence),
3.15, 3.19 or 3.23 shall not be subject to the Deductible. Notwithstanding the
foregoing, no Company Equityholder shall have any obligation to indemnify any
Parent Indemnified Person pursuant to the provisions of Section 9.1(a)(i) with
respect to any claim or series of related claims unless and until the aggregate
of all Losses suffered or incurred in connection with such claim or series of
related claims exceeds $50,000

59



--------------------------------------------------------------------------------



 



(it being understood that all such Losses shall be subject to indemnification if
such $50,000 threshold is exceeded).
               (c) In no event shall an individual Company Equityholder be
jointly and severally liable for the fraud or breach of another Company
Equityholder under the Support Agreement or Joinder Agreements.
          9.4 Remedies Exclusive. Except with respect to claims of fraud and
except as provided in Article VIII and Section 10.7, from and after the Closing,
the remedies provided in this Article IX shall be the exclusive remedies
available the Indemnified Parties hereunder for the Losses suffered or incurred
by an Indemnified Party pursuant to the this Agreement or the transactions
contemplated hereby. The parties hereto acknowledge and agree that the remedies
provided for in this Article IX (and Article VIII and Section 10.7) are fair and
equitable and hereby waive any other remedies that might otherwise be available
to them whether under law or at equity.
          9.5 No Circular Recovery; Other Matters.
               (a) Each Company Equityholder hereby agrees that it will not make
any claim for indemnification against Parent, Company or any Company Subsidiary
by reason of the fact that such Company Equityholder was a controlling person,
director, employee or other Representative of Company or any Company Subsidiary
or was serving as such for another person at the request of Company or any
Company Subsidiary (whether such claim is for Losses of any kind or otherwise
and whether such claim is pursuant to any statute, charter, bylaw or other
organizational document, contractual obligation or otherwise) with respect to
any claim brought by a Parent Indemnified Person against such Company
Equityholder under this Article IX or otherwise relating to this Agreement, any
Ancillary Agreement or the transactions contemplated hereby and thereby. With
respect to any claim brought by a Parent Indemnified Person against any Company
Equityholder relating to the Agreement, any Ancillary Agreement or the
transactions contemplated hereby and thereby, each Company Equityholder
expressly waives any right of subrogation, contribution, advancement,
indemnification or other claim against Company or any Company Subsidiary with
respect to any amounts owed by such Company Equityholder pursuant to this
Article IX.
               (b) Upon making any payment to an Indemnified Party for any
indemnification claim pursuant to this Article IX, the Indemnifying Party shall
be subrogated, to the extent of such payment, to any rights which the
Indemnified Party or its affiliates may have against any other persons not a
party to this Agreement with respect to the subject matter underlying such claim
and the Indemnified Party shall use reasonable efforts to take, at the expense
of the Indemnifying Party, such actions as the Indemnifying Party may reasonably
request to perfect such subrogation.
               (c) Notwithstanding anything contained in this Agreement to the
contrary, in the event that any fact, event or circumstance which results in an
adjustment to the Merger Consideration pursuant to Sections 1.6, 1.7, 1.8, 5.14
or 5.15 would also constitute a breach or inaccuracy of any of Company’s
representations, warranties, covenants or agreements under this Agreement, the
Company Equityholders shall have no obligation to indemnify any

60



--------------------------------------------------------------------------------



 



Parent Indemnified Persons with respect to such breach of inaccuracy to the
extent that recovery for any such Loss would constitute a duplicative payment of
amounts recovered as a purchase price adjustment pursuant to pursuant to
Sections 1.6, 1.7, 1.8, 5.14 or 5.15.
               (d) All indemnification payments paid pursuant to this Agreement
shall be treated as adjustments to the Merger Consideration for tax purposes.
          9.6 Recovery Not Affected By Knowledge. The right of any Indemnified
Party to indemnification pursuant to this Article IX will not be affected by any
investigation conducted or knowledge acquired (or capable of being acquired) at
any time, whether before or after the execution and delivery of this Agreement
or the Closing Date, with respect to the accuracy of any representation or
warranty, or performance of or compliance with any covenant or agreement.
ARTICLE X
MISCELLANEOUS
          10.1 Amendment and Modification. Subject to applicable law, this
Agreement may be amended, modified or supplemented only by written agreement of
Parent, Merger Sub and Company at any time prior to the Effective Time;
provided, however, that no such amendment or modification shall, without
obtaining approval of the holders of Company Common Stock as required by law,
(a) change the amount or form of the consideration to be received by Company’s
stockholders in the Merger in exchange for the Company Common Stock, or
(b) change any other term or condition of the Merger if such change would
materially and adversely affect Company or the holders of any Company Common
Stock.
          10.2 Waiver of Compliance; Consents. Any failure of Parent or Merger
Sub, on the one hand, or Company, on the other hand, to comply with any
obligation, covenant, agreement or condition herein may be waived by Company
(with respect to any failure by Parent or Merger Sub) or Parent or Merger Sub
(with respect to any failure by Company), respectively, only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure. Whenever this Agreement requires or permits consent
by or on behalf of any party hereto, such consent shall be given in writing in a
manner consistent with the requirements for a waiver of compliance as set forth
in this Section 10.2.
          10.3 Survival. All representations and warranties of Parent, Merger
Sub and Company contained in this Agreement shall survive the Closing and
terminate on June 30, 2007; provided, however, that (i) representations and
warranties set forth in this Section 3.15 shall survive until thirty (30) days
after the expiration of the statutory period of limitations including extensions
thereof under the applicable law, (ii) the representations and warranties set
forth in Section 3.5 shall survive until thirty six (36) months following the
Closing Date and (iii) the representations and warranties set forth in
Sections 3.1(a), 3.2, 3.3(a), 3.3(b)(i) and (ii), 3.4, 3.10(a) (last sentence),
3.23, 4.1, 4.2 and 4.7 shall survive in perpetuity. All covenants and agreements
contained herein which by their terms are to be performed in whole or in part,
or

61



--------------------------------------------------------------------------------



 



which prohibit actions, subsequent to the Closing Date, shall survive the
Closing in accordance with their terms. All covenants and agreements contained
herein which by their terms are to be performed in whole on or prior to the
Closing Date shall not survive the Closing and shall thereupon terminate, except
that claims for indemnification by Parent Indemnified Persons and claims for
indemnification by the Company Equityholders in respect of any breach thereof
may be made at any time prior to June 30, 2007. Any claims based on fraud shall
survive in perpetuity.
          10.4 Notices. All notices and other communications hereunder shall be
in writing and shall be delivered personally by overnight courier or similar
means or sent by facsimile with written confirmation of receipt, to the parties
at the addresses specified below or at such other address for a party as shall
be specified by like notice. Any such notice shall be effective upon receipt, if
personally delivered or on the next business day following transmittal if sent
by confirmed facsimile. Notices, including oral notices, shall be delivered as
follows:
          if to Company, to:

             
 
      Surgis, Inc.    
 
      30 Burton Hills Boulevard    
 
      Suite 450    
 
      Nashville, TN 37215    
 
      Telephone: 615-312-5570    
 
      Facsimile: 615-665-3013    
 
      Attention: George McGinn    
 
           
 
  With a copy to:        
 
           
 
      New Mountain Capital LLC    
 
      787 Seventh Avenue    
 
      49th Floor    
 
      New York, NY 10019    
 
      Telephone: 212-720-0300    
 
      Facsimile: 212-582-2277    
 
      Attention: Steven B. Klinsky    
 
           
 
      Skadden, Arps, Slate, Meagher & Flom LLP    
 
      Four Times Square    
 
      New York, NY 10036    
 
      Telephone: 212-735-3000    
 
      Facsimile: 212-735-2000    
 
      Attention: Sean C. Doyle, Esq.    
 
                if to Parent, or Merger Sub, to:    
 
           
 
      United Surgical Partners International, Inc.    
 
      15305 Dallas Parkway, Suite 1600    
 
      Addison, TX 75001    

62



--------------------------------------------------------------------------------



 



             
 
      Telephone: 972-713-3500    
 
      Facsimile: 972-267-0084    
 
      Attention: Chief Executive Officer and General Counsel    

             
 
      With a copy to:    
 
           
 
      Ropes & Gray LLP    
 
      45 Rockefeller Plaza    
 
      New York, NY 10111    
 
      Telephone: 212-841-5700    
 
      Facsimile: 212-841-5725    
 
      Attention: Othon A. Prounis, Esq.    
 
                if to the Shareholder Representative, to:    

             
 
      New Mountain Capital LLC    
 
      787 Seventh Avenue    
 
      49th Floor    
 
      New York, NY 10019    
 
      Telephone: 212-720-0300    
 
      Facsimile: 212-582-2277    
 
      Attention: Steven B. Klinsky    
 
           
 
      With a copy to:    
 
           
 
      Skadden, Arps, Slate, Meagher & Flom LLP    
 
      Four Times Square    
 
      New York, NY 10036    
 
      Telephone: 212-735-3000    
 
      Facsimile: 212-735-2000 Attention: Sean C. Doyle, Esq.    

          10.5 Assignment; Third Party Beneficiaries. Neither this Agreement nor
any right, interest or obligation hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties; provided,
however, that Parent may (a) assign any or all of its rights and interests
hereunder to one or more of its affiliates or as collateral security to any
provider of the Financing and (b) designate one or more of its affiliates to
perform its obligations hereunder, in each case, so long as Parent is not
relieved of any liability hereunder. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, however, that individuals who were
directors of Company at the Effective Time shall be third party beneficiaries of
this Agreement with respect to Section 5.7 and the Parent Indemnified Persons
and Seller Indemnified Persons not party hereto shall be third party
beneficiaries of this Agreement with respect to Article IX.

63



--------------------------------------------------------------------------------



 



          10.6 Governing Law. This Agreement shall be governed by the laws of
the State of Delaware without reference to principles of conflicts of laws.
          10.7 Specific Enforcement; Consent to Jurisdiction.
               (a) The parties hereto agree that irreparable damage would occur
and that the parties would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any Federal court located in the State of Delaware or in
any state court in the State of Delaware, this being in addition to any other
remedy to which they are entitled at law or in equity.
               (b) Except as otherwise provided in Section 1.7, each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of any
Federal court located in the State of Delaware or of any state court located in
the State of Delaware in the event any dispute arises out of this Agreement or
the transactions contemplated by this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (c) agrees that it will not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than a Federal court located in the State of Delaware or a state
court located in the State of Delaware. Within ten (10) business days of the
date hereof, Company shall duly appoint an agent to accept service of process in
the State of Delaware and shall provide Parent with the name and contact
information for such agent.
          10.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
          10.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          10.10 Severability. In case any one or more of the provisions
contained in this Agreement should be finally determined to be invalid, illegal
or unenforceable in any respect against a party hereto, it shall be adjusted if
possible to effect the intent of the parties. In any event, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby, and such invalidity, illegality
or unenforceability shall only apply as to such party in the specific
jurisdiction where such final determination shall have been made.
          10.11 Interpretation. The Article and Section headings contained in
this Agreement are solely for the purpose of reference and shall not in any way
affect the meaning or interpretation of this Agreement. The word “including”
shall be deemed to mean “including without limitation.” For purposes of this
Agreement, (i) the phrase “to the knowledge of

64



--------------------------------------------------------------------------------



 



Company,” or words of similar import, shall mean the actual knowledge of the
following executive officers of Company (after reasonable investigation by each
of them): J. Michael Gould, Jot N. Hollenbeck, Joseph C. Hutts, George P.
McGinn, Jr., Patrick A. Murphy, Derril W. Reeves and Eric L. Sutley and (ii) the
phrase “to the knowledge of Parent,” or words of similar import, shall mean the
actual knowledge of the following executive officers of Parent: William Wilcox,
Mark Kopser, Jason Cagle and John Wellik.
          10.12 Entire Agreement. This Agreement including the exhibits hereto
and the documents and instruments referred to herein (including the Company
Disclosure Statement and the Parent Disclosure Statement, the Support Agreement,
the Paying Agent Agreement, the Joinder Agreements, the Escrow Agreement and the
other Ancillary Agreements), embody the entire agreement and understanding of
the parties hereto in respect of the subject matter contained herein. There are
no representations, promises, warranties, covenants, or undertakings, other than
those expressly set forth or referred to herein and therein.
          10.13 Definitions of Commonly Used Terms. When used in this Agreement:
               (a) “affiliate” means, with respect to any specified person at
any time, each person directly or indirectly controlling, controlled by or under
direct or indirect common control with such specified person at such time.
               (b) “business day” means any day other than a Saturday, Sunday or
other day on which banks in New York, New York are required or authorized to be
closed.
               (c) “law” means any applicable law or regulation (whether civil,
criminal or administrative) including, common law, statute, statutory
instrument, treaty, regulation, directive, decision, code, order, decree,
injunction, resolution or judgment of any government, quasi-government,
supranational, federal, state or local government, statutory or regulatory body,
court, or agency or other Governmental Entity.
               (d) “liability” means, with respect to any person, any liability
or obligation of such person whether known or unknown, whether asserted or
unasserted, whether determined, determinable or otherwise, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
whether incurred or consequential, whether due or to become due and whether or
not required to be accrued on the financial statements of such person.
               (e) “ordinary course of business” means an action taken by any
person in the ordinary course of the normal day-to-day operations of such
person’s business which is consistent with the past customs and practices of
such person (including past practice with respect to quantity, amount, magnitude
and frequency, standard employment and payroll policies and past practice with
respect to management of working capital).
               (f) “person” means any individual or corporation, association,
partnership, limited liability company, joint venture, joint stock or other
company, business trust, trust, organization, Governmental Entity or other
entity of any kind.

65



--------------------------------------------------------------------------------



 



               10.14 Rules of Construction(a) . Each party to this Agreement has
been represented by counsel during the preparation and execution of this
Agreement, and therefore waives any rule of construction that would construe
ambiguities against the party drafting the agreement.
               10.15 Shareholder Representative. Pursuant to the Joinder
Agreements, Company Equityholders shall appoint the Shareholder Representative
as the agent, proxy and attorney-in-fact for such Company Equityholders for all
purposes under this Agreement and the Escrow Agreement and the Shareholder
Representative shall accept such appointment. No Joinder Agreement shall be
amended or modified and no substitute Shareholder Representative shall be
appointed without the prior written consent of Parent. Without limiting the
generality of the foregoing, from and after the Effective Time, the Shareholders
Representatives shall be authorized to: (i) execute and receive all documents,
instruments, certificates, statements and agreements on behalf of and in the
name of the Company Equityholders necessary to effectuate the Closing and
consummate the transactions contemplated hereby and by the Ancillary Agreements;
(ii) take any and all actions on behalf of the Company Equityholders in
connection with any claims made under or otherwise in connection with this
Agreement (including to defend, settle and make payments in respect of such
claims); (iii) take all actions on behalf of the Company Equityholders in
connection with the escrow account established pursuant to the Escrow Agreement
(including giving any instructions to the Escrow Agent, on behalf of the Company
Equityholders), any amendment or waiver of any provisions of this Agreement or
the Escrow Agreement and (iv) take all other actions to be taken by or on behalf
of the Company Equityholders and exercise any and all rights which the Company
Equityholders are permitted or required to do or exercise under this Agreement
or the Escrow Agreement.

66



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed by their respective duly authorized officers as of the date first above
written.

                  UNITED SURGICAL PARTNERS
INTERNATIONAL, INC.    
 
           
 
  By:   /s/ William H. Wilcox    
 
                Its: President and CEO    
 
                PEAK ASC ACQUISITION CORP.    
 
           
 
  By:   /s/ William H. Wilcox    
 
                Its: President    
 
                SURGIS, INC.    
 
           
 
  By:   /s/ Joseph C. Hutts    
 
                Its: President and CEO    

[Signature Page to Agreement and Plan of Merger]

